Exhibit 10.2

 

400 MARKET STREET

 

OFFICE LEASE

 

INDEX

 

ARTICLE 1

DEMISED PREMISES

ARTICLE 2

TERM

ARTICLE 3

MINIMUM RENT

ARTICLE 4

INCREASES IN TAXES, OPERATING COSTS AND COST OF LIVING

ARTICLE 5

SECURITY DEPOSIT

ARTICLE 6

SERVICES

ARTICLE 7

CARE OF DEMISED PREMISES

ARTICLE 8

SUBLETTING AND ASSIGNING

ARTICLE 9

DELAY IN POSSESSION

ARTICLE 10

FIRE OR OTHER CASUALTY

ARTICLE 11

LIABILITY

ARTICLE 12

EMINENT DOMAIN

ARTICLE 13

INSOLVENCY

ARTICLE 14

DEFAULT

ARTICLE 15

SUBORDINATION/MORTGAGEE RIGHTS

ARTICLE 16

NOTICES

ARTICLE 17

HOLDING OVER

ARTICLE 18

MISCELLANEOUS

ARTICLE 19

TENANT PLAN

ARTICLE 20

LANDLORD IMPROVEMENTS

ARTICLE 21

WAIVER OF SUBROGATION

ARTICLE 22

RENT TAX

ARTICLE 23

PRIOR AGREEMENTS, AMENDMENTS

ARTICLE 24

CAPTIONS

ARTICLE 25

MECHANICS LIEN

ARTICLE 26

LANDLORD’S RIGHT TO CURE

ARTICLE 27

PUBLIC LIABILITY INSURANCE

ARTICLE 28

ESTOPPEL STATEMENT

ARTICLE 29

SUBMISSION OF LEASE

ARTICLE 30

USE AND OCCUPANCY TAX

ARTICLE 31

LANDLORD’S CONSENT

ARTICLE 32

GOVERNMENTAL REGULATIONS

ARTICLE 33.

WASTE AND HAZARDOUS MATERIAL

ARTICLE 34.

NO WAIVER

ARTICLE 35

OFAC CERTIFICATION

ARTICLE 36

PRIOR LEASES

ARTICLE 37

PARKING

 

2

--------------------------------------------------------------------------------


 

400 MARKET STREET

 

OFFICE LEASE

 

LEASE, made as of this 27th day of February, 2015, by and between 400 MARKET
L.P., a Pennsylvania Limited Partnership (hereinafter called “Landlord”) and
ALTEVA, INC., A NEW YORK CORPORATION (hereinafter called “Tenant”).

 

WITNESSETH THAT:

 

1.       DEMISED PREMISES. Landlord, for the term and subject to the provisions
and conditions hereof, leases to Tenant, and Tenant accepts from Landlord, the
space (hereinafter referred to as the “Demised Premises” and more particularly
described by the cross-hatched area on the floor plan annexed hereto as
Exhibit “A”) deemed to consist of Fifteen Thousand Five Hundred Thirty (15,530)
rentable square feet of space on the 11th floor of the building (the said
building and the land and appurtenances thereto are hereinafter referred to as
the “Building” or “Landlord’s Property”) known as 400 Market Street, situate at
400 Market Street, Philadelphia, Pennsylvania, to be used by Tenant for the
purpose of general office use and for no other purpose. The Demised Premises are
also known as Suite 1100.

 

2.       TERM. (A). The term of the Lease shall commence on the Rental
Commencement Date (as hereinafter defined) and end (unless sooner terminated as
herein provided) at 11:59 P.M., on the date which is ten (10) full years from
the “Rental Commencement Date” plus the period, if any, between the “Rental
Commencement Date” and the first day of the next calendar month. The “Rental
Commencement Date”, except as modified herein, shall be defined as either
(i) the date when Landlord’s improvements to the Demised Premises as required by
the provisions of Exhibit “D” (“Landlord’s Work”) are substantially completed,
(ii) the date Tenant begins operating from within the Demised Premises, or
(iii) the date Tenant has moved in to the Demised Premises, whichever date is
earlier. Should the “Rental Commencement Date” occur on the first day of a
calendar month, then such date will be the first day of such ten (10) full year
period. For purposes of this Lease, the term substantially completed is defined
as the date Landlord’s Work is completed to the condition (other than punch
list/minor items) so that Tenant is able to commence construction work, if any,
and/or install its trade fixtures, furniture, phone and office equipment.

 

B.     Within thirty (30) days after the Rental Commencement Date, a supplement
to this Lease, in the form attached hereto as “Supplement 1”, fixing the
definite date of the ending of the term in accordance with Article 2A of this
Lease, shall be executed by all parties and attached to and made a part of this
Lease.

 

C.     Notwithstanding anything to the contrary hereunder, Landlord shall permit
Tenant to move into the Demised Premises no more than forty (40) days or less
than twenty (20) days prior to the intended substantial completion of such
space, which the parties agree is expected to be the one hundredth (100th) day
following the later of (i) Tenant’s execution of this Lease, or (ii) final
approval by both Tenant and Landlord of Construction Documents provided Tenant’s
move in and occupancy does not materially interfere with Landlord’s ability to
substantially complete the Demised Premises and/or does not increase the cost of
Landlord’s Work (the term “Landlord’s Work” is defined in Section 20(a) of this
Lease). If Tenant’s early occupancy will increase the cost to perform Landlord’s
Work, Landlord will advise Tenant its estimate of such additional cost within
five (5) days of Tenant’s request to move in; Tenant agrees to pay such amount
on the 15th day after the Demised Premises are substantially completed. In the
event Tenant’s early occupancy causes additional costs not contemplated prior to
moving in, Landlord shall promptly advise Tenant; such additional cost to be
paid by Tenant on the 15th day after the Demised Premises are substantially
completed.

 

If Tenant occupies the Demised Premises before the Demised Premises is
substantially completed:

 

1.         Tenant acknowledges that Landlord shall require access to the Demised
Premises to perform Landlord’s Work. Landlord, its employees, agents,
contractors and subcontractor shall have the right from time to time without
Landlord being subject to any liability to Tenant and without being in breach of
any covenant in the Lease, to enter the Demised Premises to perform Landlord’s
Work.

 

2.         Tenant further acknowledges that Landlord’s Work may inconvenience
Tenant and possibly disrupt Tenant’s business. Landlord agrees to use reasonable
measures to perform Landlord’s Work so as to not unreasonably interfere with the
conduct of Tenant’s business.

 

3.         If Tenant does not provide Landlord with sufficient access to the
Demised Premises, as reasonably determined by Landlord, Landlord obligation to
perform Landlord’s Work will be delayed until Landlord has been afforded
sufficient access to perform the Landlord’s Work.

 

The foregoing access rights shall only be applicable to the period that Landlord
is performing Landlord’s Work.

 

D.       Upon execution of this Lease by Landlord and Tenant, this Lease shall
be considered a binding contract, provided, however, Tenant shall not be
obligated to perform any of its monetary obligations hereunder, including the
payment of minimum rent and additional rent items until the Rental

 

3

--------------------------------------------------------------------------------


 

Commencement Date (except for the payment of its Security Deposit pursuant to
Article 5). On and after the date Tenant, its agents, employees, contractors,
subcontractors or invitees enter upon the Building or the Demised Premises to
inspect, construct or install any telecommunications and/or computer lines,
system furniture, trade fixtures or furnishings, until the Rental Commencement
Date (i) Tenant shall not be obligated to perform its non-monetary obligations
hereunder and (ii) the release and liability provisions of Section 11 and the
insurance and indemnity provisions of Section 27 shall not be invoked so long as
all required insurance remains in force as evidenced by certificate(s) of
insurance. Notwithstanding anything contained in this subparagraph D to the
contrary, Tenant shall not be relieved from any of its non-monetary obligations
required by Article 19 and/or any other provision or clause of this Lease which
is expressly, or by its nature is intended to be addressed or performed before
the Rental Commencement Date.

 

3.         MINIMUM RENT.

 

A.       Tenant shall pay to Landlord, commencing on the Rental Commencement
Date and continuing until the end of the term, a minimum rent in the amount set
forth and collectable below:

 

 

 

 

 

 

 

RENT PER RENTABLE

 

 

 

ANNUAL

 

 

 

SQUARE FOOT OF

 

 

 

OR FRACTION

 

 

 

FLOOR SPACE PER

 

 

 

THEREOF

 

MONTHLY

 

YEAR.

 

Rental Commencement Date - the last day of the initial partial calendar month:

 

$

949.06 PER DIEM

 

 

 

 

 

First-Full-Twelve-Month-Period:

 

$

341,660.00

 

$

28,471.67

 

$

22.00

 

Second-Full-Twelve-Month-Period:

 

$

350,201.50

 

$

29,183.46

 

$

22.55

 

Third-Full-Twelve-Month-Period:

 

$

358,956.54

 

$

29,913.04

 

$

23.11

 

Fourth-Full-Twelve-Month-Period:

 

$

367,930.45

 

$

30,660.87

 

$

23.69

 

Fifth-Full-Twelve-Month-Period:

 

$

377,128.71

 

$

31,427.39

 

$

24.28

 

Sixth-Full-Twelve-Month-Period:

 

$

386,556.93

 

$

32,213.08

 

$

24.89

 

Seventh-Full-Twelve-Month-Period:

 

$

396,220.85

 

$

33,018.40

 

$

25.51

 

Eighth-Full-Twelve-Month-Period:

 

$

406,126.37

 

$

33,843.86

 

$

26.15

 

Ninth-Full-Twelve-Month-Period:

 

$

416,279.53

 

$

34,689.96

 

$

26.80

 

Tenth-Full-Twelve-Month-Period:

 

$

426,686.52

 

$

35,557.21

 

$

27.47

 

 

(B).        The above sums shall be payable during the term hereof, in advance,
in monthly installments. Further, all payments shall be made on the first day of
each calendar month during said term.

 

(C).        If the Rental Commencement Date begins on a day other than the first
day of a month, rent from such day until the first day of the following month
shall be prorated [at the rate of one-thirtieth (1/30) of the fixed monthly rent
for each day] and shall be payable, in arrears, on the first day of the first
full calendar month of the term hereof (and, in such event, the installment of
rent paid at execution hereof shall be applied to the rent due for the first
full calendar month of the term hereof).

 

(D).        All rent and other sums due to Landlord hereunder shall be payable
at the office of Landlord, Suite 300, The Rittenhouse Claridge, 18th and Walnut
Streets, Philadelphia, Pennsylvania 19103, or to such other party or at such
other address as Landlord may designate, from time to time, by written notice to
Tenant, without demand and without deduction, set-off or counterclaim (except to
the extent demand or deduction shall be expressly provided for herein).

 

(E).         If Landlord, at any time or times, shall accept said rent or any
other sum due to it hereunder after the same shall become due and payable, such
acceptance shall not excuse delay upon subsequent occasions, or constitute, or
be construed as, a waiver of any of Landlord’s rights hereunder.

 

The provisions under this entire Article shall survive the expiration or earlier
termination of this Lease.

 

4.            INCREASES IN TAXES AND OPERATING COSTS

 

A.          As used in this Section 4, the following terms shall be defined as
hereinafter set forth:

 

(1). (a).         “Taxes” shall mean all real estate taxes and assessments,
general or special, ordinary or extraordinary, foreseen or unforeseen, imposed
upon the Building or with respect to the ownership thereof and the appurtenances
and parcel of land appurtenant thereto more fully described on Exhibit “A-1”
attached hereto.  Taxes shall include without limitation, any assessment imposed
by any public or private entity by reason of the Building being located in a
special services district or similar designation. If, due to a future change in
the method of taxation, any franchise, income, profit or other tax,

 

4

--------------------------------------------------------------------------------


 

however designated, shall be levied or imposed in substitution, in whole or in
part, for (or in lieu of) any tax which would otherwise be included within the
definition of Taxes, such other tax shall be deemed to be included within Taxes
as defined herein. “Taxes” shall also include Landlord’s costs and expenses
(including statutory interest, if any) in obtaining or attempting to obtain any
refund, reduction or deferral of Taxes for any year following the Base Year.

 

(b).     For purposes of subparagraph 4(A)1(a) above, any assessment upon which
Tenant’s share of Taxes is based shall be deemed to be the amount initially
assessed until such time as an abatement, refund, rebate or increase, if any
(retroactive or otherwise), shall be finally determined to be due, and upon such
final determination, Landlord shall promptly notify Tenant of the amount, if
any, due to Tenant or Landlord, as the case may be, as a result of the
adjustment, and appropriate payment to Landlord or Tenant, as the case may be,
shall thereafter be promptly made. Landlord shall have no duty to Tenant to
contest, appeal or otherwise challenge any Taxes.

 

(2).       “Base Year for Taxes” shall mean the twelve (12) month period
commencing on the first day of January 2015.

 

(3).       “Base Year for Operating Expenses” shall mean the twelve-month period
commencing on the first day of January 2015.

 

(4).       (a) “Tenant’s Proportionate Share” is Nine and Six Thousand Five
Hundred Thirty-Four Ten-Thousandths Percent ( 9.6534 %); which is based on the
rentable square feet of space of the Building excluding the portion of the
Building leasable as retail space.

 

                (b) “Tenant’s Taxes Proportionate Share” is Nine and One
Thousand Six Hundred Fourteen Ten-Thousandths Percent ( 9.1614%); which is based
on the rentable square feet of space of the Building.

 

5       (i). “Operating Expenses” shall mean Landlord’s actual out of pocket
expenses in respect of the operation, maintenance and management of the Building
excluding the portion of the Building leasable as retail space and shall
include, without limitation: (a) wages and salaries (and taxes imposed upon
employers with respect to such wages and salaries) and fringe benefits paid to
persons employed by Landlord for rendering service in the normal operation,
maintenance and repair of the Building (other than the leasable retail space
within), excluding any overtime wages or salaries paid for providing extra
services for any tenants which are separately billed to those tenants;
(b) contract costs of independent contractors hired for the operation,
maintenance and repair of the Building (other than the leasable retail space
within); (c) costs of electricity, steam, water, sewer and other utilities
chargeable to the operation and maintenance of the Building (other than the
leasable retail space within); (d) cost of insurance for the Building (other
than the leasable retail space within), including fire and extended coverage,
elevator, boiler, sprinkler leakage, water damage, public liability and property
damage, plate glass, and rent protection and all other insurance required by the
holder of any mortgage secured on the Building (other than the leasable retail
space within) or deemed proper by Landlord, but excluding any charge for
increased premiums due to acts or omissions of other occupants of the Building
because of extra risk which are reimbursed to Landlord by such other occupants;
(e) fuel; (f) supplies; and (g) management, leasing and professional fees; and
(h) any and all sums for landscaping, ground maintenance, sanitation control,
cleaning, lighting, snow removal, parking area and driveway resurfacing, fire
protection, policing, security, public liability and property damage insurance,
and other expenses for the upkeep, maintenance and operation of the Building,
payable in respect of or allocable to the Building by virtue of the ownership
thereof appropriately reduced due to allocation (by Landlord in its reasonable
discretion) of any item(s) in whole or in part allocable to the leasable retail
portion of the Building. The term “Operating Expenses” shall not include:
(a) the cost of redecorating not provided on a regular basis to tenants of the
Building; (b) wages, salaries or fees paid to executive personnel of Landlord,
if any; (c) the cost of any repair or replacement item which, by standard
accounting practice, should be capitalized, except the cost of repairs and/or
capital improvements designed to protect the health and safety of the tenants in
the Building; (d) any charge for depreciation, interest or rents paid or
incurred by Landlord, except for (I) machinery and equipment used or useful in
the operation of the Building or (ii) with respect to the cost of repairs and/or
capital improvements designed to protect the health and safety of the tenants in
the Building; (e) subject to the provisions of Section 4.A(1) hereof, any charge
for Landlord’s income tax, excess profit taxes, franchise taxes or similar taxes
on Landlord’s business; (f) Taxes.

 

(ii).          In determining Operating Expenses for any year, if less than 95%
of the Building rentable area (excluding the leasable retail space within) shall
have been occupied by tenants at any time during such year, Operating Expenses
shall be deemed for such year to be an amount equal to the like expenses which
Landlord reasonably determines would normally be incurred had such occupancy
been 95% throughout such year, except that in no event shall Operating Expenses
for any year be based upon a percentage of occupancy less than that utilized for
the Base Year for Operating Expenses.

 

(iii).       If, after the Base Year for Operating Expenses, Landlord shall
eliminate any

 

5

--------------------------------------------------------------------------------


 

component of Operating Expenses, as a result of the introduction of a labor
saving device or other capital improvements, the corresponding item of Operating
Expenses shall be deducted from the Operating Expenses expended by Landlord in
said Base Year for purposes of calculating Tenant’s Proportionate Share of any
increased Operating Expenses. Similarly, if after the Base Year for Operating
Expenses, any particular component of Operating Expenses shall be reduced as a
result of a labor saving device and/or any capital expenditure incurred in
connection with the conversion or upgrade of a facility within or servicing the
Building to a different type or more efficient type of facility (as for example
but not limited to the conversion of steam heat to boilers, or the replacement
of a chiller with a smaller sized, more efficient unit), the corresponding item
of expense in the Base Year for Operating Expenses shall be replaced by the
amount of the new expense for the first twelve (12) months following the
conversion or upgrade.

 

B.     For and with respect to each calendar year of the term of this Lease (and
any renewals or extensions thereof) subsequent to the Base Year for Taxes,
Tenant shall pay to Landlord, as additional rent, Tenant’s Taxes Proportionate
Shares of the increase, if any, of Taxes for such year over those payable for
the Base Year for Taxes (appropriately prorated for any partial calendar year
included within the beginning and end of the term). Tenant’s Taxes Proportionate
Share of such increase shall be paid during each calendar year in one or more
installments, as Landlord shall determine, within twenty (20) days after receipt
of a statement or statements prepared by Landlord setting forth the basis for
the amount due, but in no event shall any payment on account of Taxes be due
more than sixty (60) days prior to the date the underlying tax (or component
thereof) upon which Tenant’s share is based is due to the taxing authority.

 

C.  (i).   For and with respect to each calendar year of the term of this Lease
(and any renewals or extensions thereof) subsequent to the Base Year for
Operating Expenses, there shall accrue, as additional rent, Tenant’s
Proportionate Share of the increase, if any, of Operating Expenses for such year
over those payable for the Base Year for Operating Expenses (appropriately
prorated for any partial calendar year included within the beginning and end of
the term).

 

      (ii).  Landlord shall furnish to Tenant on or before April 30 of each
calendar year of the term hereof subsequent to the Base Year for Operating
Expenses:

 

(A).         A statement (the “Expense Statement”) prepared by Landlord setting
forth (1) Operating Expenses for said Base Year, (2) Operating Expenses for the
previous calendar year (if different from said Base Year), and (3) Tenant’s
Proportionate Share of the increase, if any, in Operating Expenses for the
previous calendar year; and

 

(B).         A statement of Landlord’s good faith estimate of Operating Expenses
for the current calendar year, and Tenant’s proportionate Share of the increase
thereof over said Base Year (the “Estimated Share”) for the current calendar
year.

 

(iii).         On the first day of the first calendar month [but in no event
sooner than ten (10) days] following delivery of the foregoing statements to
Tenant, Tenant shall pay to Landlord, on account of its share of Operating
Expenses (or Landlord shall pay to Tenant, if the following quantity is
negative):

 

(A).         One-Twelfth (1/12) of the Estimated Share multiplied by the number
of full or partial calendar months elapsed during the current calendar year up
to and including the month payment is made, plus any amounts due from Tenant to
Landlord on account of Operating Expenses for prior periods of time, less:

 

(B).         The amount, if any, by which the aggregate of payments made by
Tenant on account of Operating Expenses for the previous calendar year exceed
those actually due as specified in the Expense Statement.

 

(iv).        On the first day of each succeeding month up to the time Tenant
shall receive a new Expense Statement and statement of Tenant’s Estimated Share,
Tenant shall pay to Landlord, on account of its share of Operating Expenses,
one-twelfth (1/12) of the then current Estimated Share. Any payment due from
Tenant to Landlord, or any refund due from Landlord to Tenant, on account of
Operating Expenses not yet determined as of the expiration of the term hereof
shall be made within twenty (20) days after submission to Tenant of the next
Expense Statement.

 

D.           DELETED:

 

The provisions under this entire Article shall survive the expiration or earlier
termination of this Lease.

 

5.         SECURITY DEPOSIT. As additional security for the full and prompt
performance by Tenant of the terms and covenants of this Lease, Tenant agrees to
deposit with the Landlord on execution hereof

 

6

--------------------------------------------------------------------------------


 

the sum of Fifty-Six Thousand Nine Hundred Forty-Three Dollars and Thirty-Four
Cents ($56,943.34), which shall not constitute rent for any month (unless so
applied by Landlord on account of Tenant’s default). Tenant shall, upon demand,
restore any portion of said security deposit which may be applied by Landlord to
the cure of any default by Tenant hereunder. To the extent that Landlord has not
applied said sum on account of a default, the security deposit shall be returned
(without interest) to Tenant upon request within thirty (30) days after
termination of this Lease.

 

6.      SERVICES. Landlord agrees that it shall:

 

A.     Furnish heat and air conditioning necessary, for comfortable occupancy of
the Demised Premises, Monday through Friday from 8:00 A.M. to 6:00 P.M., and on
Saturday from 8:00 A.M. to 1:00 P.M., holidays, excepted. Heat and air
conditioning required by Tenant at other times shall be supplied upon reasonable
prior notice, and shall be paid for by Tenant, promptly upon billing, at such
rates as Landlord shall specify to cover the additional costs incurred. The
Building’s heating and air conditioning systems is designed to accommodate one
(1) person per one hundred (100) square feet of usable space; such system is
designed to maintain 78° FBS fifty percent (50%) RH inside design conditions at
95 FDB 78° outside conditions and the heating system will maintain 68° FDB
inside design conditions at 0 degree FDB outside design conditions.

 

B.     Provide passenger elevator service to the Demised Premises during all
working days (Sundays and holidays excepted) from 8:00 A.M. to 7:00 P.M., and on
Saturdays from 8:00 A.M. to 1:00 P.M., with one elevator subject to call at all
other times. Tenant and its employees and agents shall have access to the
Demised Premises at all times, subject to compliance with such security measures
as shall be in effect for the Building. The holidays above referred to are New
Year’s Day, Good Friday, Memorial Day, July 4th, Labor Day, Thanksgiving,
Christmas, or any day set aside to celebrate such holidays;

 

C.     Provide janitorial service to the Demised Premises as specified on
Exhibit “B” annexed hereto. Any and all additional or specialized janitorial
service desired by Tenant shall be contracted for by Tenant directly with
Landlord’s janitorial agent and the cost and payment thereof shall be and remain
the sole responsibility of Tenant; Tenant acknowledges cleaning up and trash
removal after professional business events/parties is not a normal janitorial
function and will be surcharged as needed.

 

D.     (i). Make all structural repairs to the Building other than those
structural repairs to the Demised Premises required to be performed to comply
with the law commonly known as the “Americans with Disabilities Act” and the
1997 Philadelphia Building code, as amended (collectively, the “ADA Code”) after
Landlord initially delivers possession of the Demised Premises in accordance
with the Lease. Landlord also agrees that it shall make all repairs, which may
be needed to the mechanical, electrical and plumbing systems in the Demised
Premises other than those repairs which are required to be performed by the ADA
Code after Landlord initially delivers possession of the Demised Premises in
accordance with the Lease. In any event, Landlord shall not make structural
repairs to any non-building standard fixtures or other improvements installed or
made by or at the request of Tenant and requiring unusual or special
maintenance. In the event that any repair is required by reason of the
negligence or abuse of Tenant or its agents, employees, invitees or of any other
person using the Demised Premises with Tenant’s consent, express or implied,
Landlord may make such reasonable repair and add the reasonable cost thereof to
the first installment of rent which will thereafter become due, unless Landlord
shall have actually recovered such cost through insurance proceeds. The
foregoing obligation of Tenant however shall not permit Tenant to make any
changes to the Demised Premises which otherwise would require Landlord’s
approval by virtue of this Lease. Tenant shall instruct its architect or
designer to prepare Tenant’s plans for the Demised Premises so as to assure that
the Demised Premises will be in compliance with such Act. Anything contained
herein to the contrary notwithstanding, at the time of delivery of the Demised
Premises to Tenant, the Demised Premises shall, at Landlord’s expense, be fully
compliant with the ADA Code.

 

                 (ii). Tenant acknowledges that freon based equipment is
utilized within the Building’s heating, ventilating and air-conditioning (HVAC)
system, and that future law might require its removal. In the event such system
is renovated, replaced or changed to meet local, state or federal codes any
interferences or interruption caused shall not be deemed a constructive eviction
nor be cause for a minimum rent abatement.

 

E.      Provide water for drinking, lavatory and toilet purposes drawn through
fixtures installed by Landlord (in common areas);

 

F.       Furnish the Demised Premises with electric current for lighting and
normal office use on an 24/7 basis, and for heating and air-conditioning Monday
through Friday from 8:00 A.M. to 6:00 P.M. and on Saturday from 8:00 A.M. to
1:00 P.M., holidays excepted, and replace, at Tenant’s sole cost and expense,
light bulbs and tubes when required. Tenant shall not install or operate in the
Demised Premises any electrically operated equipment or other machinery, other
than computers, servers, copiers, typewriters, adding machines and other
machinery and equipment normally used in modern offices and/or used by Tenant in
its normal day-to-day business operation, or any plumbing fixtures, without
first obtaining the prior written consent of the Landlord, which consent shall
not be unreasonably withheld or delayed. Landlord may condition such consent
upon the payment by Tenant of additional rent as compensation for the additional
consumption of water and/or electricity occasioned by the operation of said
equipment, fixtures or machinery. Tenant shall not install any equipment of any
kind or nature

 

7

--------------------------------------------------------------------------------


 

whatsoever which would or might necessitate any changes, replacements or
additions to the water system, plumbing system, heating system, air conditioning
system or the electrical system servicing the Demised Premises or any other
portion of the Building without the prior written consent of the Landlord, and
in the event such consent is granted, such replacements, changes or additions
shall be paid for by Tenant.

 

Landlord, at its option, may install sub-meters in locations on each floor
designated by Landlord to measure electrical consumption within the Demised
Premises, and Tenant shall pay Landlord, within fifteen (15) days after the
rendition of a bill or bills therefor, at such intervals as Landlord shall
determine, additional rent on account of all electricity consumption within the
Demised Premises, based upon the actual rate paid by Landlord for the
consumption of electricity measured by said sub-meter. Operating Expenses, as
hereinbefore defined, shall not include charges for electricity to the extent
such charges are separately metered. In addition, so long as Landlord shall
sub-meter the entire Demised Premises’ electric service and charge Tenant for
electricity with respect to the entire Demised Premises, there shall be deducted
from Operating Expenses Tenant’s share, as determined by Landlord, of the costs
of electricity for the Base Year for Operating Expenses and associated
management or administrative fee added by Landlord to such cost of electricity,
if any.

 

Landlord shall have the right at any time and from time to time during the term
of the Lease to either contract for service from a different company or
companies other than that company (“Electric Service Provider”) currently
providing electricity service (each such company shall hereinafter be referred
to as “Alternate Service Provider”) or continue to contract for service from the
Electric Service Provider. Tenant shall cooperate with Landlord, the Electric
Service Provider, and any Alternate Service Provider at all times and, as
reasonably necessary, shall allow Landlord, Electric Service Provider, and any
Alternate Service Provider reasonable access to 400 Market Street’s electric
lines, feeders, risers, wiring and any other machinery within the Demised
Premises. Except as provided in Section 6.H. below, Landlord shall in no way be
liable or responsible for any loss, damage, or expenses that Tenant may sustain
or incur by reason of any change, failure, interference, disruption, or defect
in the supply or character of the electric energy furnished to the Demised
Premises, or if the quantity or character of the electric energy supplied by the
Electric Service Provider or any Alternate Service Provider is no longer
available or suitable for Tenant’s requirements, and no such changes, failure,
defect, unavailability, or unsuitability shall constitute an actual or
constructive eviction, in whole or in part, or entitle Tenant to any abatement
or diminution of rent, or relieve Tenant from any of its obligations under the
Lease. Landlord shall also have the right, if permitted by law, at any time and
from time to time during the term hereof to contract for any other utility
services (such as but not limited to natural gas, water & sewer, telephone) with
the currently existing utility provider or from a different company or companies
providing such service(s). Should Landlord contract for service with an utility
service provider other than a current utility service provider for a service
other than electricity, except as provided in Section 6.H. below, Landlord shall
in no way be liable or responsible for any loss, damage or expenses that Tenant
may sustain or incur by reason of any change, failure, interference, disruption,
or defect in the supply or character or quality of such other utility service;
and

 

G.           It is understood that Landlord does not warrant that any of the
services referred to in this Article 6 will be free from interruption from
causes beyond the reasonable control of Landlord. No interruption of service
shall ever be deemed an eviction or disturbance of Tenant’s use and possession
of the Demised Premises or any part thereof or render Landlord liable to Tenant
for damages by abatement of rent or otherwise or relieve Tenant from performance
of Tenant’s obligations under this Lease, unless Landlord, after reasonable
notice, shall willfully and without cause fail or refuse to take action within
its control to restore such service.

 

H.          Notwithstanding anything in this Lease to the contrary, if an
interruption of a service to be provided under this Article 6 occurs which is
not beyond the reasonable control of Landlord, is not subject to force majeure
(as that term is defined in Section 18.K hereof) and causes Tenant to be unable
to reasonably operate its business in the Demised Premises or a portion thereof,
then, if Tenant’s inability to operate its business in the Demised Premises or a
portion thereof continues for at least five (5) consecutive days from Landlord
receipt of Tenant’s notice (the “Interruption Notice”) to Landlord advising that
it has closed its all or part of its operation at the Demised Premises, which
Interruption Notice must specify the service failure in reasonable detail and
explain the nature and extent of the failure, then the minimum rent and
additional rent payable by Tenant hereunder shall be abated on a per-diem basis
proportionately with respect to the affected portion of the Demised Premises
beginning on the sixth (6th) day from receipt of the Interruption Notice and
shall continue to abate until the earlier of (y) the date such service is
restored, or such interruption or discontinuance ceases or is cured, and Tenant
is granted access to the affected portion of the Demised Premises, as the case
may be, or (z) the date Tenant resumes occupancy and the conduct of business in
the affected portion of the Demised Premises. Tenant acknowledges that Landlord
shall not be liable or responsible for any service interruption caused by Tenant
or Tenant’s agents, employees, contractors or invitees (including, but not
limited to Tenant’s inability to properly maintain its equipment and/or meeting
its financial obligations), or by the interruption, stoppage or suspension of
any utility caused (partially or wholly) by the public service or utility
company (especially if any such problem originates off-site as opposed to on the
Building).

 

7.       CARE OF DEMISED PREMISES. Tenant agrees, on behalf of itself, its
employees and agents, that it shall:

 

8

--------------------------------------------------------------------------------


 

A.       Comply at all times with any and all Federal, state, and local
statutes, regulations, ordinances, and other requirements of any of the
constituted public authorities relating to its use, occupancy or alteration of
the Demised Premises; Notwithstanding the foregoing or anything elsewhere
contained in this Lease, the parties agree that:

 

·                                          Landlord shall be responsible for ADA
Title III compliance in the common areas, except as provided below;

 

·                                          If Tenant performs any work within or
to the Demised Premises after its occupancy of the Demised Premises commences,
Tenant shall be responsible for ADA Title III compliance in the Demised
Premises, including any leasehold improvements or other work to be performed in
the Demised; provided however (i) Tenant shall not be required to make any
structural changes required by ADA Title III unless such leasehold improvement
or other work was constructed by Tenant or on its behalf by its contractor(s),
and (ii); so long as Tenant does not perform any work within the Demised
Premises it shall be the obligation of Landlord (and not Tenant) to comply with
all laws of general applicability to real estate of the kind or class of the
Demised Premises and/or the Building

 

·                                          Landlord may perform, or require that
Tenant perform, and Tenant shall be responsible for the cost of, ADA Title III
“path of travel” requirements triggered by alterations in the Demised Premises
performed by Tenant, or on its behalf by its contractor(s); and

 

·                                          Tenant shall be solely responsible
for requirements under Title I of the ADA relating to Tenant’s employees;

 

B.       Give Landlord access to the Demised Premises at all reasonable times,
without charge or diminution of rent, to enable Landlord (I) to examine the same
and to make such repairs, additions and alterations as Landlord may be permitted
to make hereunder or as Landlord may deem advisable for the preservation of the
integrity, safety and good order of the Building or any part thereof, provided,
however, that the foregoing shall be done after prior written notice to Tenant
and during off-hours and with minimal interruption to Tenant’s business
operation unless deemed an emergency; and (ii) with reasonable prior notice to
show the Demised Premises to prospective mortgagees and purchasers, and, during
the six (6) months prior to expiration of the term, to prospective tenants;

 

C.       Keep the Demised Premises in good order and condition (including
insurance company findings known to Tenant) and replace all glass broken by
Tenant, its agents, employees or invitees, with glass of the same quality as
that broken, except for glass broken by fire and extended coverage type risks,
and commit no waste in or upon the Demised Premises;

 

D.       Upon the termination of this Lease in any manner whatsoever, remove
Tenant’s goods and effects and those of any other person claiming under Tenant,
and quit and deliver up the Demised Premises to Landlord peaceably and quietly
in as good order and condition as at the inception of the term of this Lease or
as the same hereafter may be improved by Landlord or Tenant, reasonable use and
wear thereof, damage from fire and extended coverage type risks, and repairs
which are Landlord’s obligation excepted. Goods and effects not removed by
Tenant at the termination of this Lease, however terminated, shall be considered
abandoned and Landlord may dispose of and/or store the same as it deems
expedient, the reasonable cost thereof to be charged to Tenant. The provisions
under this entire Section D shall survive the expiration or earlier termination
of this Lease.

 

E.        Not place signs on the Demised Premises except on doors and then only
of a type and with lettering and text reasonably approved by Landlord.
Identification of Tenant and Tenant’s location shall be provided in a directory
in the Building lobby at Landlord’s expense;

 

F.         Not overload, damage or deface the Demised Premises or do any act
which might make void or voidable any insurance on the Demised Premises or the
Building or which may render an increased or extra premium payable for insurance
(and without prejudice to any right or remedy of Landlord regarding this
subparagraph, Landlord shall have the right to collect from Tenant, upon demand,
any such increase or extra premium);

 

G.       Not make any alteration of, or addition to, the Demised Premises
without the prior written approval of Landlord (except for painting, carpeting
work of a decorative nature); or any other non structural alteration project
which does not exceed $25,000 in the aggregate, provided that such alteration
does not materially and adversely affect the Building’s mechanical, electrical,
electronic, life safety and/or structural systems;

 

H.      Not install or authorize the installation of any coin operated vending
machines, except for the dispensing of coffee, and similar items to the
employees of Tenant for consumption upon the Demised Premises but Tenant shall
be permitted to operate no more than two (2) candy machines and nor more than
one (1) soda machine within the Demised Premises at any one time; and

 

9

--------------------------------------------------------------------------------


 

I.        Observe the rules and regulations annexed hereto as Exhibit “C”, as
the same may from time to time be amended by Landlord for the general safety,
comfort and convenience of Landlord, occupants and tenants of the Building.

 

8.      SUBLETTING AND ASSIGNING. Tenant shall not assign this Lease or sublet
all or any portion of the Demised Premises without first obtaining Landlord’s
prior written consent thereto, which will not be unreasonably withheld,
conditioned or delayed, but such consent, if given, will not release Tenant from
its obligations hereunder nor will such consent be deemed to be a consent to any
further subletting or assignment. If Landlord consents to any such subletting or
assignment, it shall nevertheless be a condition to the effectiveness thereof
that a sublease or assignment instrument shall be executed and delivered to
Landlord in form and substance reasonably satisfactory to Landlord, and that any
assignee shall assume in writing all obligations of Tenant with respect to the
portion of the Demised Premised assigned (but not with respect to Tenant’s
remaining rentable square footage within the Demised Premises, if any). Tenant
acknowledges it is not permitted nor is it deemed reasonable to assign or
sublease any portion of the Demised Premises to an existing tenant or occupant
of the Building and/or an affiliate thereof [the term affiliate means a
corporation or other business entity that directly or indirectly controls, is
controlled by, or is under common control (as defined below) with such
occupant], nor is it reasonable to assume Landlord would permit the assignee to
have a net worth, financial standing and credit standing materially inferior to
Tenant’s financial standing at the time of the proposed assignment. Each time
Tenant requests Landlord to consent to an assignment of this Lease Assignor or
Assignee shall pay to Landlord Two Thousand Five Hundred Dollars ($2,500.00) to
defray Landlord’s administrative costs, overhead and counsel fees in connection
with the consideration, review and document preparation of any agreement, plus
any payment(s) required to be made to the Holder of the Security Documents
(including but not limited to its administrative fee and any out of pocket legal
expenses) in connection with the consideration and review of any agreement
pursuant to this Article 8; a copy of Landlord’s form of assignment/assumption
of this Lease is attached here to as Exhibit “ G”; in the event the proposed
assignment is not consummated for any or no reason, upon notification of such
failure by Tenant Landlord shall credit Tenant’s rental account $1,500 of the
$2,500 received and collected regarding any one request of Landlord to consent
to an assignment of this Lease. Tenant agrees that such form is acceptable to
Tenant, but Landlord acknowledges that an assignee may request (and be granted)
reasonable non-material modifications, subject to Landlord’s then Holder(s)
review/approval/consent rights pursuant to any Security Documents (the terms
Holder and Security Documents are defined in Section 15 of this Lease). Tenant
shall be responsible for the reimbursement of Landlord’s reasonable legal
expenses in connection with the consideration, review and preparation of any
“sublease” consent agreement pursuant to this Article 8; Landlord represents
that currently (as of November 2014) the legal expense to review and preparation
of any “sublease” consent agreement does not exceed $500, per event. Tenant
shall not mortgage or encumber this Lease.

 

9.      DELAY IN POSSESSION. If Landlord shall be unable to deliver possession
of the Demised Premises to Tenant on the date Landlord anticipated to be the
Rental Commencement Date hereof because the Building has not been sufficiently
renovated to make the Demised Premises ready for occupancy, or because a
certificate of occupancy has not been procured or because of the holding over or
retention of possession of any tenant or occupant, or if repairs, improvements
or decoration of the Demised Premises, or of the Building are not completed, or
for any other reason, Landlord shall not be subject to any liability to Tenant.
Under such circumstances, the rent reserved and covenanted to be paid herein
shall not commence until possession of Demised Premises is given or the Demised
Premises are available for occupancy by Tenant, in accordance with the
requirements of the Lease, and no such failure to give possession shall in any
other respect affect the validity of this Lease or any obligation of the Tenant
hereunder (except as to the date of accrual of rent), nor shall same be
construed to extend the term of this Lease.

 

10.     FIRE OR OTHER CASUALTY. In case of damage to the Demised Premises or the
Building by fire or other casualty, Tenant shall give immediate notice thereof
to Landlord. Landlord shall thereupon cause the damage to be repaired with
reasonable speed, at the expense of the Landlord, subject to delays which may
arise by reason of adjustment of loss under insurance policies and for delays
beyond the reasonable control of Landlord. To the extent and for the time that
the Demised Premises are thereby rendered untenantable, the rent shall
proportionately abate. In the event the damage shall be so extensive that
Landlord shall decide not to repair or rebuild, this Lease shall, at the option
of Landlord, exercisable by written notice to Tenant given within thirty (30)
days after Landlord is notified of the casualty, be terminated as of a date
specified in such notice [which shall not be more than ninety (90) days,
thereafter], and the rent (taking into account any abatement as aforesaid) shall
be adjusted to the casualty date and Tenant shall thereupon promptly vacate the
Demised Premises.

 

11. LIABILITY. Tenant agrees that Landlord and its building manager and their
officers, employees and agents shall not be liable to Tenant, and Tenant hereby
releases said parties, for any personal injury or damage to or loss of personal
property in the Demised Premises from any cause whatsoever unless such damage,
loss or injury is the result of the willful and gross negligence of Landlord,
its building manager, or their officers, employees or agents, and Landlord and
its building manager and their officers or employees shall not be liable to
Tenant for any such damage or loss whether or not the result of their willful
and gross negligence to the extent Tenant is compensated therefor by Tenant’s
insurance. Tenant shall and does hereby indemnify and hold Landlord harmless of
and from all loss or liability incurred by Landlord in connection with any
failure of Tenant to fully perform its obligations under

 

10

--------------------------------------------------------------------------------


 

this Lease and/or in connection with any personal injury or damage of any type
or nature resulting out of Tenant’s use of the Demised Premises, unless due to
gross and willful negligence of Landlord, its building manager, or their
officers, employees or agents.

 

12. EMINENT DOMAIN. If the whole or a substantial part of the Building shall be
taken or condemned for a public or quasi public use under any statute or by
right of eminent domain or private purchase in lieu thereof by any competent
authority, Tenant shall have no claim against Landlord and shall not have any
claim or right to any portion of the amount that may be awarded as damages or
paid as a result of any such condemnation or purchase; and all rights of the
Tenant to damages therefor are hereby assigned by Tenant to Landlord. The
foregoing shall not, however, deprive Tenant of any separate award for moving
expenses or for any other award which would not reduce the award payable to
Landlord. Upon the date the right to possession shall vest in the condemning
authority, this Lease shall cease and terminate with rent adjusted to such date
and Tenant shall have no claim against Landlord for the value of any unexpired
term of this Lease.

 

13. INSOLVENCY. (1) The appointment of a receiver or trustee to take possession
of all or a portion of the assets of Tenant, or (2) an assignment by Tenant for
the benefit of creditors, or (3) the institution by or against Tenant of any
proceedings for bankruptcy or reorganization under any state or federal law
(unless, in the case of involuntary proceedings, the same shall be dismissed
within ninety (90) days after institution), or (4) any execution issued against
Tenant which is not stayed or discharged within thirty (30) days after issuance
or any execution sale of the assets of Tenant shall constitute a breach of this
Lease by Tenant. Landlord, in the event of such a breach, shall have, without
need of further notice, the rights enumerated in Section 14 herein.

 

14. DEFAULT.

 

A.          If Tenant shall fail to pay rent or any other sum payable to
Landlord hereunder when due, and such default shall continue for five (5) days
after written notice thereof by Landlord, or if Tenant shall fail to perform or
observe any of the other covenants, terms or conditions contained in this Lease
within fifteen (15) business days (or such longer period as is reasonably
required to correct any such default, provided Tenant promptly commences and
diligently continues to effectuate a cure (but in any event within thirty (30)
business days) after written notice thereof by Landlord, or if any of the events
specified in Section 13 occur, or if Tenant vacates or abandons the Demised
Premises during the term hereof or removes or manifests an intention to remove
any of Tenant’s goods or property therefrom other than in the ordinary and usual
course of Tenant’s business and ceases to pay rent or, if Tenant shall fail to
commence business in the Demised Premises upon the commencement of the term
hereof, then, and in any of said cases (notwithstanding any prior breach of
covenant or waiver thereof in a prior instance), Landlord, in addition to all
other rights and remedies available to it by law or equity or by any other
provisions hereof, may at any time thereafter:

 

(i).         upon three (3) days’ prior written notice to Tenant, declare to be
immediately due and payable, on account of the rent and other charges herein
reserved for the balance of the term of this Lease (taken without regard to any
early termination of said term on account of default), a sum equal to the
Accelerated Rent Component (as hereinafter defined), and Tenant shall remain
liable to Landlord as hereinafter provided; and/or

 

(ii).      whether or not Landlord has elected to recover the Accelerated Rent
Component, terminate this Lease on at least five (5) days’ prior written notice
to Tenant and, on the date specified in said notice, this Lease and the term
hereby demised and all rights of Tenant hereunder shall expire and terminate and
Tenant shall thereupon quit and surrender possession of the Demised Premises to
Landlord in the condition elsewhere herein required and Tenant shall remain
liable to Landlord as hereinafter provided.

 

B.       For purposes hereof, the Accelerated Rent Component shall mean the
aggregate of:

 

(1).      all rent and other charges, payments, costs and expenses due from
Tenant to Landlord and in arrears at the time of the election of Landlord to
recover the Accelerated Rent Component;

 

(2).      the minimum rent reserved for the then entire unexpired balance of the
term of this Lease (taken without regard to any early termination of the term by
virtue of any default), plus all other charges, payments, costs and expenses
herein agreed to be paid by Tenant up to the end of said term which shall be
capable of precise determination at the time of Landlord’s election to recover
the Accelerated Rent Components less any rent reduction to be provided in
accordance with sections D(1) and (2) below; and

 

(3).      Landlord’s good faith estimate of all charges, payments, costs and
expenses herein agreed to be paid by Tenant up to the end of said term which
shall not be capable of precise determination as aforesaid (and for such
purposes no estimate of any component of additional rent to accrue pursuant to
the provisions of Article 4 hereof shall be less than the amount which would be
due if each such component continued at the highest monthly rate or amount in
effect during the twelve (12) months immediately preceding the default).

 

11

--------------------------------------------------------------------------------


 

C.       In any case in which this Lease shall have been terminated, or in any
case in which Landlord shall have elected to recover the Accelerated Rent
Component and any portion of such sum shall remain unpaid, Landlord may, without
further notice, enter upon and repossess the Demised Premises, by an action for
ejectment or otherwise to dispossess Tenant and remove Tenant and all other
persons and property from the Demised Premises and may have, hold and enjoy the
Demised Premises and the rents and profits therefrom. Landlord, may, in its own
name, as agent for Tenant, if this Lease has not been terminated, or in its own
behalf, if this Lease has been terminated, relet the Demised Premises or any
part thereof for such term or terms (which may be greater or less than the
period which would otherwise have constituted the balance of the term of this
Lease) and on such terms (which may include concessions or free rent) as
Landlord in its sole discretion may determine. Landlord may, in connection with
any such reletting, cause the Demised Premises to be redecorated, altered,
divided, consolidated with other space or otherwise changed or prepared for
reletting. No reletting shall be deemed a surrender and acceptance of the
Demised Premises. In accordance with Section 505.1 (b) of the Pennsylvania
Landlord and Tenant Act, as amended, Tenant shall have ten (10) days after
Landlord has repossessed the Demised Premises to advise Landlord regarding
Tenant’s intent to remove any personal property from the Demised Premises. If
Tenant does not advise Landlord within such ten (10) day period, Landlord may,
at Landlord’s sole discretion, dispose of all such personal property.

 

D.       Tenant shall, with respect to all periods of time up to and including
the expiration of the term of this Lease (or what would have been the expiration
date in the absence of default or breach) remain liable to Landlord as follows:

 

(1)          In the event of termination of this Lease on account of Tenant’s
default or breach, Tenant shall remain liable to Landlord for damages equal to
the rent and other charges payable under this Lease by Tenant as if this Lease
were still in effect, less the net proceeds of any reletting after deducting all
costs incident thereto (including without limitation all repossession costs,
brokerage and management commissions, operating and legal expenses and fees,
alteration costs and expenses of preparation for reletting) and to the extent
such damages shall not have been recovered by Landlord by virtue of payment by
Tenant of the Accelerated Rent Component (but without prejudice to the right of
Landlord to demand and receive the Accelerated Rent Component), such damages
shall be payable to Landlord monthly upon presentation to Tenant of a bill for
the amount due.

 

(2).       In the event and so long as this Lease shall not have been terminated
after default or breach by Tenant, the rent and all other charges payable under
this Lease shall be reduced by the net proceeds of any reletting by Landlord
(after deducting all costs incident thereto as above set forth) and by any
portion of the Accelerated Rent Component paid by Tenant to Landlord, and any
amount due to Landlord shall be payable monthly upon presentation to Tenant of a
bill for the amount due.

 

E.      In the event Landlord shall, after default or breach by Tenant, recover
the Accelerated Rent Component from Tenant and it shall be determined at the
expiration of the term of this Lease (taken without regard to early termination
for default) that a credit is due Tenant because the net proceeds of reletting,
as aforesaid, plus the amounts paid to Landlord by Tenant exceed the aggregate
of rent and other charges accrued in favor of Landlord to the end of said term,
Landlord shall refund such excess to Tenant, without interest, promptly after
such determination.

 

F.       Landlord shall in no event be responsible or liable for any failure to
relet the Demised Premises or any part thereof, or for any failure to collect
any rent due upon a reletting; provided however, Landlord will use commercially
reasonable efforts (based on all relevant facts and circumstances, including by
way of illustration and not limitation, then existing market conditions) to
re-lease the Demised Premises (at the then existing market rent) in the event of
Tenant’s default after applicable (if any) notice and cure period having
expired], after Tenant physically vacates the Demised Premises, in the event
Tenant attempts to defend itself in any legal proceeding(s) brought by Landlord
and/or challenges Landlord efforts (as not being commercially reasonable),
Tenant shall have the burden of proving that Landlord’s efforts were not
commercially reasonable (based on then existing market conditions) and were the
primary cause of the Demised Premises not being rerented (at the then existing
market rent).

 

G.     As an additional and cumulative remedy of Landlord in the event of
termination of this Lease by Landlord following any breach or default by Tenant,
Landlord, at its option, shall be entitled to recover damages for such breach in
an amount equal to the Accelerated Rent Component (determined from and after the
date of Landlord’s election under this subsection G) less the fair rental value
of the Demised Premises for the remainder of the term of this Lease (taken
without regard to the early termination), and such damage shall be payable by
Tenant upon demand. Nothing contained in this Lease shall limit or prejudice the
right of Landlord to prove for and obtain as damages incident to a termination
of this Lease, in any bankruptcy, reorganization or other court proceedings, the
maximum amount allowed by any statute or rule of law in effect when such damages
are to be proved.

 

H.    DELETED

 

12

--------------------------------------------------------------------------------


 

I.        Tenant waives the right to any notices to quit as may be specified in
the Landlord and Tenant Act of Pennsylvania, as amended, and agrees that ten
(10) days’ notice shall be sufficient in any case where a longer period may be
statutorily specified.

 

J.        Any sum accruing to Landlord under the terms and provisions of this
Lease which shall not be paid by the fourth (4th) day after the date due shall
bear a late charge, as additional rent, of five cents ($.05) for each one dollar
($1.00) due to cover the extra expense involved in handling delinquent payments
to which shall be added a 15% attorney collection fee should an outside attorney
(not an employee of Landlord) participate in the matter. Tenant shall, in
addition, pay a late charge of $50.00 for processing of late payments, or should
any payment be unable to be collected by Landlord’s bank then Tenant shall be
charged $150.00 for processing such payment. Tenant agrees and acknowledges that
all late fees, any attorney collection fees or processing fees are Additional
Rent under the terms of this Lease.

 

15.               SUBORDINATION/MORTGAGEE’S RIGHTS. (a) Tenant agrees that this
Lease shall be subject and subordinate (i) to all ground or underlying leases of
the entire Building, (ii) to any mortgage, deed to secure debt or other security
interest now encumbering the Building and to all advances which may be hereafter
made, to the full extent of all debts and charges secured thereby and to all
renewals or extensions of any part thereof, and to any mortgage, deed to secure
debt or other security interest which any owner of the Building may hereafter,
at any time, elect to place on the Building; (iii) to any assignment of
Landlord’s interest in the leases and rents from the Building or Building which
includes the Lease which now exists or which any owner of the Building may
hereafter, at any time, elect to place on the Building; and (iv) to any Uniform
Commercial Code Financing Statement covering the personal property rights of
Landlord or any owner of the Building which now exists or any owner of the
Building may hereafter, at any time, elect to place on the foregoing personal
property (all of the foregoing instruments set forth in (ii), (iii) and (iv)
above being hereafter collectively referred to as “Security Documents”). Tenant
agrees upon reasonable request of the holder of any Security Documents
(“Holder”) to hereafter execute any documents which the counsel for Landlord or
Holder may deem necessary to evidence the subordination of the Lease to the
Security Documents.

 

(b)                                 In the event of a foreclosure pursuant to
any Security Documents, Tenant shall at the election of the Landlord, thereafter
remain bound pursuant to the terms of this Lease as if a new and identical Lease
between the purchaser at such foreclosure (“Purchaser”), as landlord, and
Tenant, as tenant, had been entered into for the remainder of the Term hereof
and Tenant shall attorn to the Purchaser upon such foreclosure sale and shall
recognize such Purchaser as the Landlord under the Lease. Such attornment shall
be effective and self-operative without the execution of any further instrument
on the part of any of the parties hereto. Tenant agrees, however, to execute and
deliver at any time and from time to time, upon the reasonable request of
Landlord or of Holder, any instrument or certificate that may be necessary or
appropriate in any such foreclosure proceeding or otherwise to evidence such
attornment.

 

(c)                                  If the Holder of any Security Document or
the Purchaser upon the foreclosure of any of the Security Documents shall
succeed to the interest of Landlord under the Lease, such Holder or Purchaser
shall have the same obligations as Landlord under the Lease as well as the same
remedies, by entry, action or otherwise for the non-performance of any agreement
contained in the Lease, for the recovery of minimum rent and/or additional rent
or for any other default or event of default hereunder that Landlord had or
would have had if any such Holder or Purchaser had not succeeded to the interest
of Landlord. Any such Holder or Purchaser which succeeds to the interest of
Landlord hereunder, shall not be (a) liable for any act or omission of any prior
Landlord (including Landlord); or (b) subject to any offsets or defenses which
Tenant might have against any prior Landlord (including Landlord); or (c) bound
by any minimum rent and/or additional rent which Tenant might have paid for more
than the current month to any prior Landlord (including Landlord); or (d) bound
by any amendment or modification of the Lease made without its consent if the
Security Document required Lendor’s consent but Landlord failed to obtain
Lender’s consent; or (iv) be liable for any security deposit unless actually
received by it; or (e) be liable in any event except to the extent of the
Holder’s interest in the Building.

 

(d)                                 Tenant hereby acknowledges that if the
interest of Landlord hereunder is covered by an assignment of Landlord’s
interest in Lease, upon notification of the exercise of the rights thereunder by
the Holder thereof (but not before), Tenant shall pay all minimum rent and/or
additional rent due and payable under the Lease directly to the Holder of the
assignment of Landlord’s interest in Lease.

 

(e)                        Notwithstanding anything to the contrary set forth in
this Article 15, the Holder of any Security Documents shall have the right, at
any time, to elect to make this Lease superior and prior to its Security
Document. No documentation, other than written notice to Tenant, shall be
required to evidence that the Lease has been made superior and prior to such
Security Documents, but Tenant hereby agrees to execute any documents reasonably
requested by Landlord or Holder to acknowledge that the Lease has been made
superior and prior to the Security Documents.

 

13

--------------------------------------------------------------------------------


 

16.      NOTICES. All bills, statements, notices or communications which
Landlord may desire or be required to give to Tenant shall be deemed
sufficiently given or rendered if in writing and either delivered to an officer
of Tenant or sent by registered or certified mail or sent by a nationally
recognized overnight courier service addressed to Tenant at the Building, and
the time of the giving of such notice or communication shall be deemed to be the
time when the same is delivered to Tenant or deposited in the mail, as the case
may be. Any notice by Tenant to Landlord must be served by registered or
certified mail or sent by a nationally recognized overnight courier service
addressed to Landlord at the address where the last previous rental hereunder
was payable, or in the case of subsequent change upon notice given, to the
latest address furnished. Additionally, all notices shall be deemed effectively
given if sent by Landlord and Tenant’s respective counsel.

 

17.      HOLDING OVER. If Tenant fails to surrender the Demised Premises at the
expiration or earlier termination of this Lease, occupancy of the Demised
Premises after the termination or expiration shall be that of a tenancy at
sufferance. Tenant’s occupancy of the Demised Premises during the holdover shall
be subject to all the terms and provisions of this Lease and Tenant shall pay an
amount (on a per month basis without reduction for partial months during the
holdover) equal to one hundred fifty percent (150%) of the minimum rent and
additional rent items payable for last month of the term of this Lease. No
holdover by Tenant or payment by Tenant after the expiration or early
termination of this Lease shall be construed to extend the term or prevent
Landlord from immediate recover of possession of the Demised Premises by summary
proceedings or otherwise. In addition to the payment of the amounts provided
above, if Landlord is unable to deliver possession of the Demised Premises to a
new tenant, or to perform improvements for a new tenant, as a result of Tenant’s
holdover and Tenant failing to vacate the Demised Premises within five (5) days
after Landlord notifies Tenant in writing of Landlord’s inability to deliver
possession, or perform improvements, Tenant shall indemnify and hold Landlord
harmless from any and all loss, liability or damage, including, without
limitation, consequential damages, that Landlord suffers from the holdover.

 

18.       MISCELLANEOUS.

 

A.       Tenant represents and warrants that it has not employed any broker or
agent as its representative in the negotiation for or the obtaining of this
Lease, and agrees to indemnify and hold Landlord harmless from any and all cost
or liability for compensation claimed by any broker or agent with whom it has
dealt.

 

B.       The word “Tenant” as used in this Lease shall be construed to mean
tenants in all cases where there is more than one tenant, and the necessary
grammatical changes, required to make the provisions hereof apply to
corporations, partnerships or individuals, men or women, shall in all cases be
assumed as though in each case fully expressed. Each provision hereof shall
extend to and shall, as the case may require, bind and inure to the benefit of
Tenant and its heirs, legal representatives, successors, and assigns, provided
that this Lease shall not inure to the benefit of any assignee, heir, legal
representative, transferee or successor of Tenant except upon the express
written consent or election of Landlord.

 

C.       The term “Landlord” as used in this Lease means the fee owner of the
Building or, if different, the party holding and exercising the right, as
against all others (except space tenants of the Building) to possession of the
Building or the agent thereof. In the event of the voluntary or involuntary
transfer of such ownership or right to a successor-in-interest of Landlord,
Landlord shall be freed and relieved of all liability and obligation hereunder
which shall thereafter accrue (and, as to any unapplied portion of Tenant’s
security deposit, Landlord shall be relieved of all liability therefor upon
transfer of such portion to its successor in interest) but Tenant shall look
solely to the estate and property of Landlord in the land and buildings
comprising the Building of which the Demised Premises forms a part for the
satisfaction of Tenant’s remedies, and no other assets of Landlord or any
principal of Landlord shall be subject to levy, execution or other judicial
process for the satisfaction of Tenant’s claim and in the event Tenant obtains a
judgment against Landlord, the judgment docket shall be so noted.
Notwithstanding the foregoing, no mortgagee or ground lessor which shall succeed
to the interest of Landlord hereunder, (either in terms of ownership or
possessory rights) shall (i) be liable for any previous act or omission of a
prior landlord, (ii) be subject to any rental offsets or defenses against a
prior landlord, (iii) be bound by any amendment of this Lease made without any
mortgagee’s or ground lessee’s written consent, or by payment by Tenant of rent
in advance in excess of one (1) month’s rent, or (iv) be liable for any security
deposit unless actually received by it. Subject to the foregoing, the provisions
hereof shall be binding upon and inure to the benefit of the successors and
assigns of Landlord.

 

D.       (i). In the event Tenant is a corporation, the persons executing this
Lease on behalf of Tenant hereby covenant and warrant that:  Tenant is a duly
constituted corporation qualified to do business in Pennsylvania, all Tenant’s
franchise and corporate taxes have been paid to date; all future forms, reports,
fees and other documents necessary for Tenant to comply with applicable laws
will be filed by Tenant when due; and such persons are duly authorized by the
board of directors of such corporation to execute and deliver this Lease on
behalf of the corporation binding the corporation.

 

(ii).       In the event Tenant is a partnership, the persons executing this
Lease on behalf of Tenant hereby covenant and warrant that:  Tenant is qualified
to do business in Pennsylvania and such person(s)

 

14

--------------------------------------------------------------------------------


 

is (are) duly authorized as general partner(s) to execute and deliver this Lease
on behalf of the partnership, binding the partnership.

 

E.           Landlord and Tenant understand, agree and acknowledge that:

 

(i).         This Lease has been freely negotiated by both parties; and

 

(ii).        That, in any controversy, dispute, or contest over the meaning,
interpretation, validity, or enforceability of this Lease or any of its terms or
conditions, there shall be no inference, presumption or conclusion drawn
whatsoever against either party by virtue of that party having drafted this
Lease or any portion thereof.

 

F.         Under no circumstances shall Landlord be liable to Tenant, its
invitees, licensees, guests, employees and agents for consequential, incidental,
special, punitive or exemplary damages.

 

G.       All of Tenant’s representations, warranties and indemnities contained
in this Lease shall survive the expiration or early termination of this Lease.

 

H.      1.(a) Landlord may elect to either remove or keep the electrical and/or
communication wires installed by or on behalf of Tenant (as opposed to
electrical wiring installed by or on behalf of Landlord) within fifteen (15)
days after the expiration or sooner termination of the Lease. Landlord may elect
(“Election”) by written notice to Tenant:

 

(i).         To retain any or all wiring, cables, risers, and similar
installations appurtenant thereto installed by Tenant within the Demised
Premises, common hallway plenums, communications closets, or in the risers of
the Building/ Landlord’s Property (“Wiring”);

(ii).        To remove any or all such Wiring and restore the Demised Premises,
plenums, communications closets and risers to their condition existing prior to
the installation of the Wiring (“Wire Restoration Work”); or

(iii).       To require Tenant to perform the Wire Restoration Work at Tenant’s
sole cost and expense.

 

(b).               Landlord’s failure to make an Election within thirty (30)
days after the expiration or sooner termination of the Lease shall be deemed to
mean that Landlord has elected to retain the Wiring.

 

2.       The provisions of this subsection 18H. shall survive the expiration or
sooner termination of the Lease.

 

3.       In the event Landlord elects (or is deemed to elect) to retain the
Wiring (pursuant to subsection 18H. 1a(i) hereof), Tenant covenants that:

 

(i).         Tenant shall be the sole owner of such Wiring, that Tenant shall
have good right to surrender such Wiring, and that such Wiring shall be free of
all liens and encumbrances; and

(ii).        All wiring shall be left by Tenant in its “as is” condition.

 

5.      In the event Tenant fails or refuses to completed the Wiring Restoration
Work and Landlord is required to perform such work, Tenant shall, within twenty
(20) days of Tenant’s receipt of Landlord’s notice requesting Tenant’s
reimbursement for or payment of such costs, pay such sums and if Tenant fails to
do so, Landlord may apply any portion of Tenant’s security deposit toward the
payment of such unpaid costs relative to the Wiring Restoration Work.

 

I.       Any time and from time to time but only if Tenant is not a publically
listed company:  upon not less than sixty (60) days’ prior written request from
Landlord, Tenant shall deliver to Landlord: (i) balance sheet of Tenant (dated
no more than sixty (60) days prior to such request), including profit and loss
statement, cash flow summary, and all accounting footnotes, all prepared in
accordance with generally accepted accounting principles in the United States of
America consistently applied and certified by the Chief Financial Officer of
Tenant to be a fair and true presentation of Tenant’s current financial
position; (ii) Tenant agrees that its failure to strictly comply with this
Clause shall constitute a material Event of Default by Tenant under this Lease.

 

J.       Landlord reserves the absolute right, without liability of any type to
Tenant, to alter the layout, design and/or use of the Building and/or Landlord’s
Property, in such manner as Landlord, in its sole discretion, deems appropriate,
so long as the general character as a rental complex of Landlord’s Property is
not materially and adversely affected.

 

Landlord may from time to time without prior notice to or consent of Tenant,
alter, expand, decrease or change the location, number or dimensions of the
walkways, entrances, parking areas or driveways, or other facilities and
improvements constituting the common areas of the Building in such manner as
Landlord deems proper. All common areas and facilities not within the Demised
Premises,

 

15

--------------------------------------------------------------------------------


 

which Tenant may be permitted to use and occupy, are to be used and occupied
under a revocable license and if the amount of such areas be diminished,
Landlord shall not be subject to any liability nor shall Tenant be entitled to
any compensation or diminution or abatement of rent, nor shall such diminution
of such areas be deemed constructive or actual eviction.

 

Landlord reserves the right without liability nor compensation to Tenant, to
make alterations or additions to, or to build additional stories on the Building
and/or to decrease, expand or add buildings elsewhere in Landlord’s Property.
Landlord further reserves the right without liability nor compensation to
Tenant, to increase/decrease the amount of retail and/or service establishments
and/or add or convert a portion of the Building to residential space and/or
increase/decrease the amount of office and/or professional establishments within
the Building.

 

Landlord may from time to time, without liability nor compensation to Tenant and
without prior notice to or consent of Tenant, add or substitute property to or
withdraw property from Landlord’s Property or eliminate, add or substitute any
improvements, or change, enlarge or consent to a change in the shape, size,
location, number, height or extent of the improvements to Landlord’s Property or
any part thereof, including, without limitation adding additional levels to the
Building. Any property so added shall thereafter be subject to the terms of this
Lease and shall be included in the term “Building” as used in this Lease, and
any property so withdrawn by Landlord shall thereafter not be subject to the
terms of this Lease and shall be excluded from the term “Building” as used in
this Lease.

 

None of the foregoing shall unreasonably interfere with Tenant’s ability to use
and occupy the Demised Premises and operate its business operation therein.

 

K.           Force Majeure. Landlord and/or Tenant shall be excused for the
period of any delay and shall not be deemed in default with respect to the
performance of any of the terms, covenants and conditions of this Lease, when
prevented from so doing by cause or causes beyond Landlord and/or Tenant’s
control, which shall include, without limitation, all labor disputes, civil
commotion, or warlike operations, invasions, rebellion, hostilities, military or
usurped power, sabotage, governmental regulations or controls, fire or other
casualty, inability to obtain any material, services, or financing, acts of God,
or any other cause, whether similar or dissimilar to the foregoing, not within
the reasonable control of the Landlord and/or Tenant. The provisions of this
Section 18 K. shall not excuse Tenant from the prompt payment of minimum rent,
additional rent or any other payments required by the terms of this Lease.

 

L.             Separability. If any clause or provision of this Lease is
illegal, invalid, or unenforceable under present or future laws, then the
remainder of this Lease shall not be affected thereby and in lieu of such clause
or provision, there shall be added as a part of this Lease a clause or provision
as similar in terms to such illegal, invalid, or unenforceable clause or
provision as may be possible and be legal, valid, and enforceable.

 

M.         Binding Effect. The terms and conditions contained in this Lease
shall inure to the benefit of and be binding upon the parties hereto, and upon
their respective successors in interest and legal representatives, except as
otherwise herein expressly provided. This Lease is for the sole benefit of
Landlord and Tenant, and, other than Landlord’s then current mortgagee, no third
party shall be deemed a third party beneficiary hereof.

 

N.            Quiet Enjoyment. Landlord covenants that Tenant, on paying the
rent and performing Tenant’s obligations in this Lease, shall peacefully and
quietly have, hold and enjoy the Demised Premises and the appurtenances
throughout the lease term without hindrance, ejection or molestation by any
person(s) lawfully claiming under Landlord, subject to the other terms and
provisions of this Lease, to all other agreements, conditions, restrictions and
encumbrances of record and to all mortgages and underlying leases of record
and/or leases and other matters to which this Lease may be or become subject and
subordinate.

 

O.            Entire Agreement. This Lease constitutes the entire agreement
between Landlord and Tenant regarding the subject matter hereof and supersedes
all oral statements and prior writings relating thereto. Except for those set
forth in this Lease, no representations, warranties, or agreements have been
made by Landlord or Tenant to the other with respect to this Lease or the
obligations of Landlord or Tenant in connection therewith. The normal rule of
construction that any ambiguities be resolved against the drafting party shall
not apply to the interpretation of this Lease or any exhibits or amendments
hereto.

 

P.              Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania

 

Q.            Recording. Tenant shall not record this Lease or any memorandum of
this Lease without the prior written consent of Landlord, which consent may be
withheld or denied in the sole and absolute discretion of Landlord, and any
recordation by Tenant shall be a material breach of this Lease.

 

R.            Confidentiality. Tenant acknowledges that the terms and conditions
of this Lease are to remain confidential for Landlord’s benefit, and may not be
disclosed by Tenant to anyone, by any manner or means, directly or indirectly,
without Landlord’s prior written consent except to the extent required by any
governmental agency or by Tenant’s insurance carriers, banks, accountants and
legal counsel. The consent by Landlord to any disclosures shall not be

 

16

--------------------------------------------------------------------------------


 

deemed to be a waiver on the part of Landlord of any prohibition against any
future disclosure.

 

S.              Authority. Tenant (if a corporation, partnership or other
business entity) hereby represents and warrants to Landlord that Tenant is a
duly formed and existing entity qualified to do business in the state in which
the Demised Premises are located, that Tenant has full right and authority to
execute and deliver this Lease, and that each person signing on behalf of Tenant
is authorized to do so. Landlord hereby represents and warrants to Tenant that
Landlord is a duly formed and existing entity qualified to do business in the
state in which the Demised Premises are located, that Landlord has full right
and authority to execute and deliver this Lease, and that each person signing on
behalf of Landlord is authorized to do so.

 

T.             Exhibits. All exhibits referenced in this Lease and intended to
be attached hereto are hereby incorporated herein by this reference and made a
part hereof.

 

19.       TENANT PLAN. Tenant shall furnish to Landlord a preliminary plan to be
prepared by Eric L. Hafer and Associates showing its architectural layout
including the placement of offices, partitioning, doors, etc., and Tenant’s
furniture added where appropriate for scale); such preliminary plan once
prepared shall be attached hereto as Exhibit D-1” and made a part of the Lease.
The cost of preparation of such plan and one (1) revision, if necessary, shall
be borne by Landlord. In no event shall any architectural/costs relating to
“custom” millwork or any other specialty item (such as audio/visual equipment)
be paid for by Landlord. Landlord shall cause to be prepared and submitted to
Tenant, within fifteen (15) days after Landlord and Tenant sign the Lease
Agreement), detailed construction documents based thereon; such documents are
hereafter referred as the “Construction Documents”. The architectural and
engineering costs in preparation of such Construction Documents shall be borne
by Landlord, except that Tenant shall pay for the cost of any non-Building
standard finishing details. Within five (5) days after submission to Tenant by
Landlord of such Construction Documents, Tenant shall give its written approval
thereof or shall specify in detail any non-conformity [and, in the latter event,
Tenant shall again approve or specify any non-conformity within three (3) days
after each resubmission]. Tenant’s failure to respond within any five (5) day
period shall be deemed to be Tenant’s approval of the Construction Documents (as
may be revised). This procedure shall continue until the Construction Documents
are finally approved by Landlord and Tenant but no longer than thirty (30) days
from the date Landlord and Tenant sign the Lease. In the event the Construction
Documents are not mutually agreed to by such time, then Landlord may elect to
proceed with construction based upon Landlord’s last submission of Construction
Documents and if so, such Construction Documents shall be deemed approved by
Tenant. In the event Tenant fails to comply with the foregoing within the time
specified, any resultant delay in completing the Demised Premises shall not in
any manner affect the Rental Commencement Date of this Lease or Tenant’s
liability for the payment of rent from such anticipated Rental Commencement Date
which would have occurred but for Tenant’s delay. At the time Landlord and
Tenant “sign off” on the Construction Documents evidencing agreement thereof,
Landlord and Tenant shall also execute an “extras” letter, if applicable,
setting forth items to be supplied and installed by Landlord on Tenant’s behalf
and the price to Tenant (including any items that may be listed on the
Construction Documents as Landlord’s work at Tenant expense). Attached to this
Lease as Exhibit “D” is the 400 MARKET STREET LANDLORD WORK LETTER describing
Landlord’s improvements and specifications to be made to the Demised Premises at
Landlord’s expense. To the extent specifications are not shown, it shall be
assumed that the Philadelphia Building Code shall control.

 

20.       LANDLORD’S IMPROVEMENTS. (a). Landlord shall, in a good and
workmanlike manner, cause the Demised Premises to be completed in accordance
with the Construction Documents approved by Tenant pursuant to Article 19 hereof
(such work is hereafter “Landlord’s Work”), reserving the right (i) to specify
building standard grade items, and (ii) upon prior written notice and subject to
Tenant’s approval to make substitutions of material of equivalent grade and
quality when and if any specified material shall not be readily and reasonably
available, and/or (iii) to make changes necessitated by conditions met during
the course of construction, provided that Tenant’s approval of any substantial
change (and any reduction of cost incident thereto) shall first be obtained
(which approval shall not be unreasonably withheld so long as there shall be
general conformity with said construction documents).

 

(b).       In the event that the work to be performed by Landlord to the Demised
Premises shall require improvements or work in addition to Landlord’s Work
performed at Landlord’s expense and/or any act or omission by Tenant
necessitating the additional improvements or work, Landlord shall supply such
additional improvements or work at Tenant’s sole cost and expense and Tenant
shall pay Landlord therefor at or before the Rental Commencement Date.
“Landlord’s Cost” shall be deemed to mean Landlord’s out-of-pocket contract or
purchase price for materials, labor and services (including without limitation,
cutting, patching, cleaning up and removal of waste and debris) plus architects’
and engineers’ fees, and shall include, with respect to work performed by
Landlord’s Contractor, a fee of ten percent (10%) of the reimbursable costs of
Landlord’s Contractor for general office overhead and general supervision.
“Landlord’s Cost” shall be deemed to mean Landlord’s out-of-pocket contract or
purchase price for materials, labor and services (including without limitation,
cutting, patching, cleaning up and removal of waste and debris) plus architects’
and engineers’ fees. Provided however, if Tenant desires Landlord to perform
improvements or work in addition to Landlord’s Work performed at Landlord’s
expense, and Tenant executes and delivers to Landlord an “extras” letter
(setting forth items to be supplied

 

17

--------------------------------------------------------------------------------


 

and installed by Landlord on Tenant’s behalf and the price to Tenant) as more
fully described in Article 19 above, then Landlord shall supply such additional
improvements or work at such agreed price, at Tenant’s sole cost and expense.
Tenant shall pay Landlord for the cost of any “extras” or additional work at or
before the Rental Commencement Date. Should Tenant request additional
improvements or work to be performed to the Demised Premises after Landlord has
entered into a contract with it’s contractor, and if Landlord’s contractor
requests additional compensation to substantially complete such additional work
in addition to_Landlord’s Work by the date Landlord’s Work is scheduled to be
completed, such additional cost shall be paid by Tenant on or before the Rental
Commencement Date.

 

(c).        Intentionally deleted.

 

(d).      Landlord and Tenant agree that Landlord shall not in any way
whatsoever expressly or impliedly warrant the materials and/or workmanship of
any work or improvements done on behalf of Landlord to the Demised Premises,
however, Landlord agrees to assign to Tenant the warranty, if any, that Landlord
receives from any contractor or supplier of said materials and/or workmanship
provided.

 

(e)          Tenant acknowledges that its telephone and computer systems,
wiring, and jacks are to be supplied and installed by Tenant’s vendor. Although
Landlord does not provide telephone service, Landlord does provide a main
telephone room in the basement plus telephone closet(s) on each floor. Telephone
cable is run from the basement telephone room to the telephone closet(s) on each
floor by the telephone company or a private communication supplier. The cost of
cabling and wiring from the basement telephone room through the floor telephone
closet or any other riser, if available, to the telephone location, will be paid
for by Tenant, as well as any maintenance, repair or service of such equipment.
Tenant should contact Verizon Communications at (800) 735-7744 or 888-466-4646
or a private communication suppler to determine service needed, installation and
service charges. If Tenant desires to use a private communication supplier,
Tenant agrees to use only those contractors approved in advance by Landlord,
which approval shall not be unreasonably withheld.

 

(f)           The use of incandescent lighting will, at Landlord’s option, incur
an additional charge for installation (including transformer, if necessary) and
an additional monthly charge for use of energy.

 

(g)          (i).          Electric service capacity of electricity at the
electric closets shall be four (4) watts average per square foot. The four
(4) watt average will be broken down as follows:

 

(a).      2.8 watts per square foot for fluorescent and/or high intensity
discharge lighting.

 

(b).      1.2 watts per square foot for incandescent lighting, receptacles,
miscellaneous small machine power.

 

(ii)                          Any tenant exceeding the Four (4) watt average
will be responsible for additional electric charges and installation costs.

 

(h)        Landlord Tenant shall be responsible for the cost of installing one
(1) fire extinguisher per every three thousand (3000) square feet as required by
city code. Such fire extinguisher will be located in adjacent public corridor.

 

(i).          Special installations, such as but not limited to: computer
terminals, copiers, special meeting or lunchrooms, bathrooms, specialty windows,
high intensity lighting, etc., which, in the reasonable opinion of the Landlord,
requires extra cost, shall be engineered and installed at the Tenant’s expense.

 

21.       WAIVER OF SUBROGATION.  Landlord and Tenant hereby release the other
from any and all liability or responsibility to the other or anyone claiming
through or under them by way of subrogation or otherwise for any loss or damage
to property of a type covered or coverable by standard commercial fire and “all
risk” insurance policies (and/or fire and special causes of risk property
policy) required to be maintained under the terms of this Lease, (whether or not
self-insured) including (but not limited to) loss of income and/or losses under
worker’s compensation laws and benefits even if such fire or other casualty
shall have been caused by the fault or negligence of the other party, or any
person for whom such party may be responsible, to the extent of the proceeds
such party would have received had it maintained the insurance hereunder.
Notwithstanding other provisions of this Lease which appear to create a
“negligence” standard, with respect to each party’s property in the event of
loss, casualty or damage thereto, Landlord and Tenant agree to pursue any
recovery for any such loss directly from their respective property insurance
carrier(s) rather than directly against the other party; that is to say each
party will resolve such claim or loss on a first party basis and neither
Landlord’s nor Tenant’s carrier(s) will be afforded any right of subrogation.
For purposes of this Lease, each party agrees to and will be deemed to have
insured its property for the full insurable replacement value thereof, without
regard to any deductible, co-insurance provision, self-insurance or
self-insurance retention. Any property located within or upon the Demised
Premises which is owned by a Tenant-permitted occupant shall for the purposes of

 

18

--------------------------------------------------------------------------------


 

this Lease be deemed to be owned by Tenant. Both parties agree to request its
insurers to issue policies containing such provisions.

 

22.       RENT TAX. If, during the term of this Lease or any renewal or
extension thereof, any tax is imposed or in force upon the privilege of renting
or occupying the Demised Premises or upon the amount of rentals collected
therefor, Tenant will pay each month, as additional rent, a sum equal to such
tax or charge that is imposed for such month, but nothing herein shall be taken
to require Tenant to pay any income, estate, inheritance or franchise tax
imposed upon Landlord.

 

23.       PRIOR AGREEMENTS, AMENDMENTS. This Lease and the exhibits, riders
and/or addenda, if any attached, contain all covenants and agreements between
Landlord and Tenant relating in any manner to the rental, use and occupancy of
the Demised Premises and the other matters set forth in this Lease. No prior
agreement or understanding pertaining to the same shall be valid or of any force
or effect, and the covenants and agreements of this Lease cannot be altered,
changed, modified or added to, except in writing signed by Landlord and Tenant.
No representation, inducement, understanding or anything of any nature
whatsoever, made, stated or represented on Landlord’s behalf, either orally or
in writing (except this Lease), has induced Tenant to enter into this Lease.

 

Tenant acknowledges that prior to entering into this Lease, Tenant has satisfied
itself of all of its concerns by conducting an independent investigation of the
validity of any information.

 

24.       CAPTIONS. The captions of the paragraphs in this Lease are inserted
and included solely for convenience and shall not be considered or given any
effect in construing the provisions hereof.

 

25.       MECHANICS LIENS. Tenant will not suffer or permit any mechanic’s
laborer’s or materialmen’s lien to be filed against the Demised Premises and/or
Landlord’s Property or any part of either by reason of work, labor services or
materials supplied or claimed to have been supplied to Tenant; and if any
mechanic’s, laborer’s materialman’s lien shall at any time be filed against the
Demised Premises and/or Landlord’s Property any part thereof, the Tenant, within
twenty (20) days after notice of the filing thereof, shall cause the same to be
discharged of record by payment, deposit, bond, order of a court of competent
jurisdiction or otherwise. If Tenant shall fail to cause any such lien to be
discharged within the period aforesaid, then in addition to any other right or
remedy, Landlord may, but shall not be obligated to, discharge it either by
paying the amount claimed to be due or by procuring the discharge of such lien
by deposit or by bonding proceedings. Any amount so paid by Landlord, plus all
of Landlord’s costs and expenses associated therewith, shall constitute
additional rent payable by Tenant under this Lease and shall be paid by tenant
to Landlord on demand.

 

Nothing in this Lease contained shall be deemed or construed in any way of
constituting consent by Landlord for the making of any alterations or additions
by Tenant within the meaning of any current or future state law or any amendment
thereof, or of constituting a request by Landlord, either express or implied, to
any contractor, sub-contractor, laborer or materialman for the performance of
any labor or the furnishing of any materials for the use of benefit of Landlord.
Tenant specifically agrees and acknowledges that Landlord is not a party to any
agreement for the provision of work, labor services or materials to the Demised
Premises nor has Landlord reviewed any such contract and/or provided written
consent of same.

 

Nothing contained herein shall imply any consent or agreement on the part of
Landlord to subject Landlord’s estate to liability under any mechanics’ or other
lien Law.

 

26.       LANDLORD’S RIGHT TO CURE. Landlord may (but shall not be obligated) on
five (5) days’ written notice to Tenant (except that no notice need be given in
case of emergency) cure on behalf of Tenant any default hereunder by Tenant, and
the cost of such cure (including any attorney’s fees incurred) shall be deemed
additional rent payable upon demand.

 

27.       PUBLIC LIABILITY INSURANCE. A. (1). Tenant agrees to indemnify and
save Landlord harmless against and from any and all claims by or on behalf of
any person or persons, firm or firms, corporation or corporations, arising from
Tenant’s conduct on, of or in or management of the Demised Premises or within
Landlord’s Property, or from any accident in or on the Demised Premises, and
will further indemnify and save Landlord harmless against and from any and all
claims arising from any breach or default on the part of Tenant in the
performance of any covenant or agreement on the part of Tenant to be performed
pursuant to the terms of this Lease, or arising from any act or negligence of
Tenant, or any of its agents, contractors, servants, employees or licensees, and
from and against all costs, counsel fees, expenses and liabilities incurred in
or about any such claim or action or proceeding brought thereon; and should any
action or proceeding be brought against Landlord by reason of any such claim,
Tenant, upon notice from Landlord, covenants to resist or defend, at Tenant’s
expense, such action or proceeding by Counsel reasonably satisfactory to
Landlord. Tenant shall store its property in and shall occupy the Demised
Premises and all other portions of the Building at its own risk, and releases
Landlord to the full extent permitted by law, from all claims of every kind
resulting in loss of life, personal or bodily injury or property damage;
Landlord shall not be responsible or liable at any time for any loss or damage
to Tenant’s merchandise, equipment, fixtures or other personal property of
Tenant or to Tenant’s business; and Landlord shall not be responsible or liable
to Tenant or to those claiming by through or

 

19

--------------------------------------------------------------------------------


 

under Tenant for any loss or damage to either the person or property of Tenant
that may be occasioned by or through the acts or omissions of persons occupying
adjacent, connecting or adjoining premises; Tenant shall give prompt notice to
Landlord in case of fire or accidents in the Demised Premises or in the building
of which the Demised Premises are a part or of defects therein or in any
fixtures or equipment. In case Landlord shall, without fault on its part, be
made a party to any litigation commenced by or against Tenant, then Tenant shall
protect and hold Landlord harmless and shall pay all costs, expenses and
reasonable attorney’s fees. Any indemnification obligation of Tenant contained
in this section shall not apply to claims or damages arising out of Landlord’s
negligence or any of its acts or omissions to act.

 

Any property located within or upon the Demised Premises which is owned by a
Tenant-permitted occupant shall for the purposes of this Lease be deemed to be
owned by Tenant.

 

2.              (a).      Tenant shall at all times during the term of this
Lease maintain in full force and effect the following insurance in standard form
generally in use in the Commonwealth of Pennsylvania with insurance companies
authorized to do business in said state and in amounts satisfactory to Landlord.
Initially such policies shall consist of:

 

A.                                    Commercial General Liability insurance in
the amount of at least one million dollars ($1,000,000.00) for any occurrence
resulting in bodily and personal injury to or the death of one person and
consequential damages arising therefrom, and in the amount of at least three
million dollars ($3,000,000.00) for any occurrence resulting in bodily injury
and personal injury to or death of more than one person and consequential
damages arising therefrom. The certificate of insurance evidencing the
Commercial General Liability form of policies shall specify on the face thereof
that the limits of such policies apply separately to the Demised Premises.

 

B.                                    Comprehensive property damage insurance
covering liability for damage to all property in the amount of at least one
million dollars ($1,000,000.00) for each occurrence with an annual aggregate in
the amount of no less than two million dollars ($2,000,000.00) for any
occurrence resulting in for property damage liability.

 

C.                                    Tenant further agrees that insurance
contained in subsection B above, (1) shall not contain the “care, custody and
control” exclusion, or, in the alternative, (2) it shall obtain legal liability
insurance in the amounts set forth in subsection B above, and based on the area
and value of Building, occupied by the Tenant.

 

D.                                    Tenant further agrees that the contractor
performing work for Tenant shall furnish Tenant with certificates showing
evidence of comprehensive public liability insurance in the same amounts as set
out in subsection A and B. Such insurance shall include “completed operations
coverage”.

 

2.              (b).      Prior to the end of the fifth year from the date of
this Lease and every five years thereafter, Landlord shall advise Tenant of
reasonable increases in the minimum limits of liability coverage and Tenant
agrees to adjust, effective at the end of every fifth year from the Rental
Commencement Date, its minimum limits of liability coverage as hereinabove set
forth, in accordance with the percentage increase in either the “Consumer Price
Index for Urban Wage Earners and Clerical Workers (1982-84=100) (Revised
Series)” or the “Consumer Price Index for all Urban Consumers” relating to
Philadelphia and issued by the Bureau of Labor Statistics of the United States
Department of Labor or their equivalents, and in keeping with the requirements
resulting from the impact of recent court decisions and awards in cases of
damage to property and bodily injury during the period dating from the
establishment of the last previous minimum limits of liability coverage.

 

B.            Tenant, at its own cost and expense, shall, if available at
reasonable rates, obtain and maintain in full force and effect during the
original term hereof, and any extensions or renewals, rent insurance payable in
case of loss resulting from damage to the Demised Premises or the Building by
fire or other casualty. Such insurance shall be maintained in an amount not less
than the sum of all minimum rent and additional rent becoming due for the then
current calendar year.

 

C.            Tenant, at its sole cost and expense, shall obtain and maintain in
full force and effect during the original term hereof, and any extensions or
renewals, Premises Medical Payments Insurance minimum limits as follows:
(a) $1,000.00 each person; (b) $10,000.00 each accident.

 

D.            (1).      Such insurance and certificates shall name Landlord
and/or the mortgagee of Landlord as additional named insureds for the full
amount of the insurance herein required with respect to the operations and
activities of Tenant on or in connection with the Building. With respect to each
and every policy of such insurance and each renewal thereof, Tenant, at the
beginning of the term of this Lease and thereafter not less than thirty (30)
days prior to the expiration of any such policy, shall furnish Landlord with a
certificate of insurance executed by the insurer involved which shall contain,
in addition to matters customarily set forth in such a certificate under
standard insurance practices, an undertaking by the insurer to give Landlord ten
(10) days prior written notice of any cancellation, non-renewal or change in
scope or amount of coverage of such policy.

 

20

--------------------------------------------------------------------------------


 

(2).      Tenant shall, at all times, maintain worker’s compensation insurance
to comply with the applicable laws of the Commonwealth of Pennsylvania.

 

(3).      So long as Tenant shall diligently use its best efforts to obtain the
insurance required hereunder, Tenant’s failure to provide such insurance shall
not constitute an Event of Default hereunder, provided Tenant shall indemnify
and save Landlord harmless against any loss, damage, cost or expenses, including
reasonable attorney’s fees, which Landlord may suffer by reason of Tenant’s
failure to provide such insurance as provided in this Lease within times herein
provided.

 

E.            At all times during the term of this Lease, Landlord shall
maintain in effect, with an insurance company or companies, policies of
insurance covering the Building of which the Demised Premises constitute a part,
providing protection to the extent of not less than ninety percent (90%) of the
replacement cost of said Building against all risks included under standard
insurance industry practices and all other insurance required by the holder of
any mortgage secured on the Building. Nothing in this Section shall prevent the
taking out of policies of blanket insurance, which may cover real and/or
personal property and improvements in addition to the Building of which the
Demised Premises constitute a part; provided, however, that in all other
respects each such policy shall comply with the other provisions of this
Section 27.E. Tenant shall have no rights in any policy or policies maintained
by Landlord and shall not be entitled to be named an insured thereunder. Nothing
herein shall be construed to require Landlord to insure those items that Tenant
is obligated to insure pursuant to preceding subsections of this Article 27.

 

28.      ESTOPPEL STATEMENT. Tenant shall from time to time, within fifteen (15)
days after request by Landlord, execute, acknowledge (in recordable form) and
deliver to Landlord a written declaration: (1) ratifying this Lease;
(2) expressing the commencement and termination dates thereof; (3) certifying
that this Lease is in full force and effect and has not been assigned, modified,
supplemented or amended (except by such writings as shall be stated and
attached); (4) that, to the extent of Tenant’s knowledge and if true, all
conditions under this Lease to be performed by Landlord have been satisfied;
(5) if true that there are no defenses or offsets against the enforcement of
this Lease by Landlord, or stating those claimed by Tenant; (6) the amount of
advance rental (to include any classification of rent under the terms of this
Lease), if any, (or none, if such is the case) paid by Tenant; (7) the date to
which rental has been paid; (8) the amount of security deposited with Landlord;
and (9) certify as to any additional matters as may be reasonably requested by
Landlord (or by any mortgagee, prospective mortgagee or purchaser).

 

29.      SUBMISSION OF LEASE. The submission by Landlord to Tenant of this Lease
shall have no binding force or effect, shall not constitute an option for the
leasing of the Demised Premises, nor confer any rights or impose any obligations
upon either party until the execution thereof by Landlord and the delivery of an
executed original copy thereof to Tenant or its representatives. Neither party
may rely on the theory of promissory estoppel or the implied covenant of good
faith and dealing to bind the other party should this Lease fail to be executed
by both parties. It is understood by Tenant that Landlord will not execute this
Lease, and therefore it will not become effective, unless and until it has been
approved by Landlord’s lender holding a first mortgage lien on Landlord’s
Property. Landlord will use its best efforts to obtain such approval within ten
(10) business days after three counterparts of this Lease are executed by Tenant
and returned to Landlord. The giving of such consent by Landlord’s lender shall
not be deemed a representation or warranty by Landlord’s lender concerning the
truth of any representations or statements made by Landlord hereunder, nor
impose any obligations upon such lender.

 

30.      USE AND OCCUPANCY TAX. Tenant will pay as additional rent the
Philadelphia School District Use and Occupancy Tax applicable to Tenant and the
Demised Premises within the time set forth in any bill rendered for said tax.
If, during the term of this Lease or any renewals, extensions thereof, any other
tax is imposed upon the privilege of renting or occupying the Demised Premises
or upon the amount of rentals collected therefor, Tenant will pay to Landlord
each month, as additional rent, a sum equal to such tax or charge that is
imposed for such month, but nothing herein shall be taken to require Tenant to
pay any income, estate, inheritance or franchise tax imposed upon Landlord.

 

31.      LANDLORD’S CONSENT. The parties intend that whenever Landlord’s consent
or approval is expressly or impliedly required by any provision of this Lease,
the consent or approval may be granted or withheld arbitrarily in Landlord’s
sole discretion unless otherwise specifically stated in such provision.

 

32.      GOVERNMENTAL REGULATIONS. Tenant shall, in the use and occupancy of the
Demised Premises and the conduct of Tenant’s business or profession therein,
during the term of this Lease or any renewals, extensions thereof comply with
all applicable laws, ordinances, orders, notices and regulations of the federal,
state and municipal governments, or any of their departments and the regulations
of the insurers of the Premises.

 

(a).      Without limiting the generality of the foregoing, Tenant shall
(I) obtain, at Tenant’s expense, before engaging in Tenant’s business or
profession within the Demised Premises, all necessary licenses and permits
including but not limited to state and local use or occupancy and business
licenses or permits, and (ii) remain in compliance with and keep in force at all
times all licenses, consents and permits necessary for the lawful conduct of
Tenant’s business or profession at the Demised Premises. Tenant shall pay all
personal property taxes, income taxes, use and occupancy taxes and other taxes

 

21

--------------------------------------------------------------------------------


 

which are or may be assessed, levied or imposed by any governmental authority
upon Tenant and which, if not paid, could be liened against the Demised Premises
or against Tenant’s property therein or against Tenant’s leasehold estate.

 

(b).         Tenant shall indemnify, protect, defend and save Landlord harmless
with regard to any non-compliance or alleged non-compliance by Tenant with any
law, order, ordinance, regulation permit, license or other governmental matter
in any way relating to the conduct of Tenant’s business or profession at the
Demised Premises. If Landlord is named as defendant or as a responsible party
with respect to any alleged violation or non-compliance by Tenant as aforesaid,
Landlord also may require, by notice to Tenant, that the matters or conduct
giving rise thereto be discontinued by Tenant unless and until the alleged
violation or non-compliance is resolved in Tenant’s favor.

 

33.                               WASTE AND HAZARDOUS MATERIAL.

 

Landlord represents and warrants to Tenant that, to the best knowledge and
belief of Landlord after reasonable investigation on and as of the Rental
Commencement Date, the Demised Premises is free from any hazardous materials,
including but not limited to asbestos. Landlord shall hold Tenant harmless from
any liability and/or expense, including the cost of removal or clean up
occasioned by the presence and/or harmful effects of such hazardous materials
existing at or upon the Demised Premises on the Rental Commencement Date.

 

Tenant shall not store, handle, treat, dispose of, discharge, or produce Waste
on Landlord’s Property. “Waste” is defined as any waste, product, or material
which is, or in the future is, regulated or monitored by any federal, state, or
local law, ordinance, or governmental authority, or any waste, product, or
material whose use, storage, handling, treatment, disposal, discharge, or
production is likewise regulated or monitored.

 

Notwithstanding the foregoing, Tenant may generate and temporarily store such
commercial products and materials as are routinely used in a manner incident to
and reasonably necessary for the operation and maintenance of the Demised
Premises according to its permitted uses including by way of example cleaning
solvents, copy machine toner, and typewriter correction fluid (“Permitted
Waste”) upon and subject to all of the following conditions precedent:

 

(i).            Tenant, in connection with the generation and temporary storage
of such Permitted Waste shall comply with all present and/or future laws,
statutes, ordinances, rules, regulations, notices and order (collectively
“Directives”) of all governmental and regulatory authorities with respect to the
use, storage, handling, treatment, disposal, discharge or production
(collectively “Treatment”) of Waste;

 

(ii).         Such generation and temporary storage shall not require a license,
permit, or any other governmental or regulatory approval;

 

(iii).      Such generation and temporary storage shall not give rise to any
violation of Landlord’s property and all risk insurance policies, or any Board
of Insurance Underwriters standards, or cause any cancellation or limitation of
any insurance policy or insurance coverages by which either Landlord or Tenant
or both are insured, or give rise to any additional or increase in premium;

 

(iv).     All Permitted Waste and its generation and temporary storage at the
Demised Premises remain subject to all other requirements set forth in this
Article 33;

 

(v).        There has been no spill, contamination, discharge, leakage, release
or escape (herein “Spill”) of the Permitted Waste which has not been fully cured
and remedied in accordance with all Directives; and

 

(vi).     All Permitted Waste when discharged shall be collected on a regular
basis by a commercial waste disposal company in accordance with all legal
requirements and Directives, at Tenant’s sole cost and expense. Tenant shall not
permit any on-site disposal of any medical or human or animal tissue or
substance, oil, grease, toxic or hazardous materials (collectively, the “Special
Materials). No Special Materials, hazardous or toxic wastes, contaminated
substances or those resulting from manufacturing or processing shall be
deposited in containers provided for trash removal. All such waste materials
(including Tenant’s construction or remodeling wastes) other than ordinary
sanitary commercial trash (which may be legally disposed of without any special
handling or precautions) shall be removed from the Demised Premises and properly
disposed of by Tenant in compliance with all applicable governmental and or
regulatory requirements, at Tenant’s sole cost and expense.

 

In the event any of the foregoing conditions are not complied with as to any
Permitted Waste, such Permitted Waste shall no longer be deemed permitted, and
shall constitute “Waste” under the terms of this Article 33.

 

22

--------------------------------------------------------------------------------


 

Tenant’s failure to comply with the prohibition set forth in this Article 33 and
the requirements associated with Permitted Wastes shall constitute an event of
default under this Lease.

 

Upon receipt of a written request by Landlord or any mortgagee of Landlord,
Tenant agrees to provide to Landlord and any such mortgagee a written estoppel
certificate expressly stipulating whether Tenant is engaged in or has engaged in
the Treatment of any Waste in or affecting the Demised Premises other than
Permitted Wastes, that any Permitted Wastes and any Treatment thereof are in
full compliance with all applicable Directives, and whether Tenant has caused a
Spill at or affecting the Demised Premises and whether, to the best of Tenant’s
knowledge, a Spill has otherwise occurred at or affecting the Demised Premises.

 

The provisions under this entire Article shall survive the expiration or earlier
termination of this Lease.

 

ARTICLE 34. NO WAIVER.

 

Failure of Landlord to insist upon the strict performance of any provision or to
exercise any option or any rules and regulations shall not be construed as a
waiver for the future of any such provision, rule or option. The receipt by
Landlord of rent with knowledge of the breach of any provision of this Lease
shall not be deemed a waiver of such breach. No provision of this Lease shall be
deemed to have been waived unless such waiver be in writing signed by Landlord.
No payment by Tenant or receipt by Landlord of a lesser amount than the monthly
rent shall be deemed to be other than on account of the earliest rent then
unpaid nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such rent or pursue any other remedy in this
Lease, and no waiver by Landlord in respect of one tenant shall constitute a
waiver in favor of any other tenant in the Building.

 

Any law, usage or custom to the contrary notwithstanding, Landlord shall have
the right at all times to enforce the covenants and conditions of this Lease in
strict accordance with the terms hereof, notwithstanding any conduct or custom
on the part of Landlord in refraining from so doing at any time or times with
respect to Tenant hereunder or with respect to other tenants of Landlord’s
Property. The failure of Landlord any time or times to enforce its rights under
said covenants and provisions strictly in accordance with the same shall not be
construed as having created a custom in any way or manner contrary to the
specific terms, provisions and covenants of this Lease or as having in any way
or manner modified the same. For the purposes of any suit by Landlord brought or
based on this Lease, this Lease shall be construed to be a divisible contract to
the end that successive actions may be maintained and successive periodic sums
shall mature and become due hereunder and the failure to include in any suit or
action any sum or sums than matured shall not be a bar to the maintenance of any
suit or action of the recovery of said sum or sums so omitted.

 

ARTICLE 35                    OFAC CERTIFICATION

 

35.1.                     Certification. Tenant certifies that:

 

(i).                                  It is not acting, directly or indirectly,
for on or behalf of any person, group, entity, or nation named by any Executive
Order or the United States Treasury Department as a terrorist. “Specifically
Designated National and Blocked Person”, or other banned or blocked person,
entity, nation, or transaction pursuant to any law, order, rule or regulation
that is enforced or administered by the Office of Foreign Assets Control; and

 

(ii).                               It is not engaged in this transaction,
directly or indirectly on behalf of, or instigating or facilitating this
transaction, directly or indirectly on behalf of, any such person, group,
entity, or nation.

 

35.2.                     Indemnification. Tenant hereby agrees to defend,
indemnify and hold harmless Landlord from and against any and all claims,
damages, losses, risks, liabilities, and expenses (including attorney’s fees and
costs) arising from or related to any breach of the foregoing certification.

 

ARTICLE 36. PRIOR LEASES

 

(a).                              Tenant is presently occupying space on the
7th floor of the Philadelphia Bourse Building, pursuant to two written lease
agreements with Landlord’s affiliate, Bourse Tower Associates, L.P. (the
aforesaid agreements and any amendments thereto being hereinafter referred to as
the “Prior Leases”).

 

(b).                              The parties hereto and Bourse Tower
Associates, L.P. agree that the execution of this Lease shall be deemed to
satisfy the requirements with respect to notice of termination set forth
anywhere in the Prior Leases, and notwithstanding the fact that said Prior
Leases expires on July 31, 2017, it is agreed that the Prior Leases shall now
terminate on the later of (i) the day Tenant vacates the premises covered by the
Prior Lease and moves its operation to the Demised Premises or (ii) the day
prior to the Rental

 

23

--------------------------------------------------------------------------------


 

Commencement Date of this Lease without the necessity of any other or further
notice from or to either party.

 

(c).                               Notwithstanding any rule of law, the decision
of any court or any inference therefrom to the contrary, in the event Tenant has
failed to comply with any of its obligations under the Prior Leases, prior to
its termination in accordance herewith, if such failure is continuing, Landlord
may treat such failure as having occurred under this Lease, and in such event,
Landlord shall have the right, in addition to, and not in lieu of, any other
remedy at law, in equity or otherwise, to exercise any and all of Landlord’s
rights and remedies hereunder, including, but not limited to, those set forth in
Article 14 of this Lease.

 

(d).                              As an inducement to Landlord to execute this
Lease, Tenant hereby releases and forever discharges Landlord and Bourse Tower
Associates, L.P. from all manner of action, causes of action, suits, covenants,
controversies, agreements, promises, damages, claims and demands whatsoever in
law or in equity, which Tenant has or may have against Landlord or Bourse Tower
Associates, L.P. arising out of the Prior Leases.

 

(e).                               The parties hereto agree that Tenant shall
relocate all of Tenant’s personal property currently located in Suites 700 & 715
at the Philadelphia Bourse Building (such as but not limited to furniture,
equipment and the contents therein) to the Demised Premises within the 400
Market at Tenant’s sole cost and expense.

 

ARTICLE 37. PARKING

 

(a).      (i)             Effective as of the Rental Commencement Date,
notwithstanding anything contained in this Lease to the contrary, so long as
this Lease has not been terminated, Tenant shall have the right to enter into a
written license (the “Parking Contract”) for no more than two (2) standard sized
motor vehicles at any one time for Tenant’s employees sole and exclusive use on
a twenty-four (24) hour basis within a portion of the basement of the Building
used for parking motor vehicles (the “Parking Area”); Tenant shall pay, on a
monthly basis, the then-current market rate (for each standard sized motor
vehicle space it has the right to occupy) as charged by Landlord or the manager
of the Parking Area from time to time (plus any applicable tax for each space)
on such general terms and conditions as generally imposed from time to time by
the operator of the Parking Area.

 

(ii).       Further, Tenant acknowledges that the parking space will be utilized
for a specific officer or employee; Tenant will use its best efforts to advise
Landlord and/or the Parking Garage manager, if any, least two (2) business days
before an intended substitution (which is permitted from time to time).

 

(iii)       Tenant acknowledges the parking accommodation provided pursuant to
this Section 37 (a) of the Lease shall continue so long as the owners of the
Building are also the owners of the Parking Area or affiliated with the Parking
Area owner, and any subsequent owner of the Parking Area will not be obligated
to provide parking to Tenant pursuant to this Section 37 (a). Landlord shall
provide Tenant with at least sixty (60) days prior written notice of any
anticipated change in parking privileges.

 

THE UNDERSIGNED TENANT ACKNOWLEDGES THAT IT FULLY UNDERSTANDS THE CONFESSIONS OF
JUDGMENT CONTAINED IN SECTION 14H HEREOF AND THAT THE LANDLORD-TENANT
RELATIONSHIP CREATED HEREBY IS COMMERCIAL IN NATURE AND THAT THE UNDERSIGNED
WAIVES ANY RIGHT TO A HEARING WHICH WOULD OTHERWISE BE A CONDITON TO LANDLORD’S
OBTAINING THE JUDGMENTS AUTHORIZED BY SECTION 14H.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF and intending to be legally bound, the parties hereto have
executed this Lease or caused this Lease to be executed by their duly authorized
representatives the day and year first above written.

 

 

LANDLORD:

400 MARKET, L.P.

 

 

BY ITS SOLE GENERAL PARTNER

 

 

400 MARKET, INC

 

 

 

 

 

 

 

 

BY:

/s/ Larry Schontz

 

 

 

[ILLEGIBLE]

 

 

 

 

 

 

ATTEST:

/s/ Robert E. Gilberg

 

 

 

[ILLEGIBLE]

 

 

 

 

 

TENANT:

ALTEVA, INC.

 

 

 

 

 

 

 

 

BY:

/s/ Brian Callahan

 

 

 

 

 

 

NAME & TITLE:

Brian Callahan, CFO

 

 

 

 

 

 

ATTEST:

/s/ Michael Timar

 

 

 

(CORPORATE SEAL)

 

 

 

 

 

 

NAME & TITLE:

Michael Timar, VP

 

If a Tenant is a corporation, the authorized officers must sign on behalf of the
corporation, and by doing so such officers make the covenants and warranties
contained in Section 18(D) hereof. The Lease must be executed for Tenant, if a
corporation, by the president or vice president and by the secretary or
assistant secretary, unless the by-laws or a resolution of the board of
directors shall provide that other officers are authorized to execute the Lease,
in which event, a certified copy of the by-laws or resolution, as the case may
be, must be furnished. Tenant’s corporate seal must be affixed.

 

JOINDER OF BOURSE TOWER ASSOCIATES, L.P.

 

Bourse Tower Associates, L.P. hereby joins in this Lease for the sole purposes
of being bound and benefited (y) by the provisions of Section 36 of this Lease
relating to the Prior Lease. Except for the provisions described in the
immediately preceding sentence Bourse Tower Associates, L.P shall have no
liability or responsibility under this Lease.

 

 

BOURSE TOWER ASSOCIATES, L.P.

 

BY ITS SOLE GENERAL PARTNER

 

Bourse Tower INC

 

 

 

 

 

BY:

/s/ Larry Schontz

 

 

[ILLEGIBLE]

 

ATTEST:

/s/ Robert E. Gilberg

 

 

[ILLEGIBLE]

 

25

--------------------------------------------------------------------------------


 

CORPORATE ACKNOWLEDGMENT

 

STATE OF

to wit:

COUNTY OF

 

I, AIMEE QUITMEYER, the undersigned Notary Public in and for the county and
state aforesaid, do hereby certify that Brian Callahan and Michael Timer, CFO
(insert title) and VP (insert title), respectively, of Alteva, Inc., whose names
are signed to the foregoing Lease, bearing date of February 27, 2015, have
acknowledged the same before me in my county and state aforesaid.

 

Given under my hand this 27th day of FEB 2015.

 

 

/s/ Aimee Quitmeyer

 

NOTARY PUBLIC

 

 

MY COMMISSION EXPIRES

COMMONWEALTH OF PENNSYLVANIA

 

 

NOTARIAL SEAL

 

 

AIMEE QUITMEYER

 

 

Notary Public

 

 

WEST NORRITON TWP., MONTGOMERY COUNTY

 

 

My Commission Expires Jul 18, 2017

 

 

 

 

PARTNERSHIP/INDIVIDUAL ACKNOWLEDGMENT

 

STATE OF

to wit:

COUNTY OF

 

I,                                                   , the undersigned Notary
Public in and for the county and state aforesaid, do hereby certify that
                                   and
                                          whose name(s) as such are/is signed to
the foregoing Lease, bearing date of
                                              , have acknowledged the same
before me in my county and state aforesaid.

 

Given under my hand this                            day
of                           20     .

 

 

 

 

 

 

NOTARY PUBLIC

 

 

 

MY COMMISSION EXPIRES

 

 

26

--------------------------------------------------------------------------------


 

THIS EXHIBIT “A’ ATTACHED TO AND MADE A PART OF THIS LEASE AGREEMENT DATED
2-27-15 BETWEEN 400 MARKET, L.P., A PENNSYLVANIA LIMITED PARTNERSHIP (LANDLORD)
AND ALTEVA, INC. (TENANT) DEMISING CERTAIN SPACE IN 400 MARKET STREET,
PHILADELPHIA, PENNSYLVANIA.

 

THIS PLAN SHALL NOT BE DEEMED TO BE A WARRANTY OR REPRESENTATION AS TO THE FINAL
ARRANGEMENT, LOCATION, DIMENSION OR TENANCY OF ANY BUILDING, STORE, OFFICE,
STRIPING OR IMPROVEMENT EXCEPT FOR THE DEMISED PREMISES.

 

Approximately Fifteen Thousand Five Hundred Thirty (15,530) rentable square feet
of space on the 11th floor.

 

[g78921kg07i001.jpg]

 

--------------------------------------------------------------------------------


 

THIS EXHIBIT “A-1” ATTACHED TO AND MADE A PART OF THIS LEASE AGREEMENT DATED
2-27-15 BETWEEN 400 MARKET, L.P., A PENNSYLVANIA LIMITED PARTNERSHIP (LANDLORD)
AND ALTEVA, INC. (TENANT) DEMISING CERTAIN SPACE IN 400 MARKET STREET,
PHILADELPHIA, PENNSYLVANIA.

 

Description and Recital

 

ALL THAT CERTAIN lot or piece of ground with the buildings and improvements
thereon erected.

 

SITUATE in the 5th Ward of the City of Philadelphia, Commonwealth of
Pennsylvania described in accordance with a Survey and Plan of Property made for
the Ludlow Fourth Company by Barton and Martin Engineers dated February 23,
1998, last revised 1/11/2001, as follows:

 

BEGINNING at a point marking the intersection of the South side of Market Street
(100 feet wide) and the West side of 4th Street (68.21 feet wide);thence
extending along the said side of 4th Street in a Southerly direction 113 feet 3
inches to a point on the intersection of the West side of 4th Street and the
North side of Ludlow Street (28.75 feet wide); thence extending along the said
side of Ludlow Street in a Westerly direction 163 feet 11-1/4 inches to a point;
thence extending in a Northerly director at right angles to Ludlow Street and
Market Street and along the West face of a wall 113 feet 3 inches to a point on
the South side of Market Street; thence extending along the said side of Market
Street in an Easterly direction 165 feet 4-1/4 inches to the first mentioned
point and place of beginning.

 

BEING 400 Market Street.

 

Being the same premises which Redevelopment Authority of the City of
Philadelphia, by Deed dated 5/21/1969 and recorded 5/27/1969 in Philadelphia
County in Deed Book JRS 413 Page 416 conveyed unto The Ludlow-Fourth Company, a
New Jersey limited partnership, being purchased with partnership funds, to be
held as partnership property, in fee.

 

UNDER AND SUBJECT to certain Restrictions Rights Easements and Agreements of
Record.

 

--------------------------------------------------------------------------------


 

THIS EXHIBIT “B” ATTACHED TO AND MADE A PART OF LEASE DATED 2-27-15 BETWEEN 400
MARKET, L.P., A PENNSYLVANIA LIMITED PARTNERSHIP (LANDLORD) AND ALTEVA INC.
(TENANT) DEMISING CERTAIN SPACE IN 400 MARKET STREET, PHILADELPHIA,
PENNSYLVANIA.

 

EXHIBIT “B”

 

JANITORIAL SERVICE TO BE PROVIDED FOR THE DEMISED PREMISES:

 

CLEANING SPECIFICATIONS

 

TENANT OFFICE SPACE, ENTRANCES AND FOYERS

 

Daily Cleaning Services.

 

1.                                      Dust mop and damp mop all resilient tile
floors.

2.                                      Empty all waste and recycling containers
and line with clean bag.

3.                                      Vacuum all open carpet areas.

4.                                      Clean all kitchen and dinning areas,
polishing sinks and all metal surfaces, spot cleaning vending machines, tables
and chairs.

 

Weekly Cleaning Services. 2X

 

1.                                      Dust and clean all horizontal and
vertical surfaces, including picture frames, doors and door jams, vents and
cabinet tops.

2.                                      Move light furniture for vacuuming and
cleaning and returning furniture to original position.

3.                                      Spot wash walls, kick plates, light
switch plates, signs and telephones.

4.                                      Clean and wash trash cans.

5.                                      Clean and dust all desk.(upon request,
w/the removal of items off desk.)

 

Monthly Cleaning Services.

 

1.                                      Dust mopping, damp mopping and buffing
of resilient tile floors.

 

Semi-Annual Cleaning Services.

 

1.                                      Scrubbing and refinishing of all
resilient tile floors.

 

Annual Cleaning Services.

 

1.                                      Stripping and refinishing of all
resilient tile floors.

 

PUBLIC AND TENANT RESTROOMS.

 

Daily Cleaning Services.

 

1.                                      All trash cans emptied and relined with
new liner.

2.                                      All paper supplies restocked and filled.

3.                                      All soap dispensers refilled.

4.                                      All toilets, urinals and sinks
disinfected and wiped clean.

5.                                      All floors swept and damp mopped.

 

Weekly Cleaning Services 2X.

 

1.                                      Wash all wall and stall doors.

2.                                      Polish all metal surfaces.

 

Monthly Cleaning Services.

 

1.                                      Cleaning and machine scrubbing of
floors.

 

1

--------------------------------------------------------------------------------


 

LOBBIES, ELEVATORS AND COMMON AREAS.

 

Daily Cleaning Services.

 

1.                                      All marble, resilient tile and elevator
floors swept and mopped.

2.                                      All elevator and glass doors cleaned and
polished.

3.                                      All trash cans, ash trays and recycling
containers emptied and cleaned.

4.                                      All Mats vacuumed and elevator tracks
cleaned.

5.                                      All drinking fountains cleaned and
polished.

 

Weekly Cleaning Services 2X.

 

1.                                      All ledges, horizontal and vertical
surfaces cleaned and dusted.

2.                                      All fire towers swept and mopped.

3.                                      All marble floors buffed and polished.

 

Monthly Cleaning Services.

 

1.                                      Scrubbing and polishing of all marble
floors and resilient tile floors.

 

2

--------------------------------------------------------------------------------


 

THIS EXHIBIT “C” ATTACHED TO AND MADE A PART OF LEASE DATED 2-27-15 BETWEEN 400
MARKET, L. P., A PENNSYLVANIA LIMITED PARTNERSHIP (LANDLORD) AND ALTEVA INC.
(TENANT) DEMISING CERTAIN SPACE IN 400 MARKET STREET, PHILADELPHIA,
PENNSYLVANIA.

 

EXHIBIT “C”

Rules and Regulations

 

1.               Definitions.

 

(a).              The word ‘Tenant” as used in these Rules and Regulations shall
apply to and include the Tenant and its agents, employees, invitees, licensees,
subtenants and contractors, and is deemed to be of such number and gender as the
circumstances require.

 

(b).              The word “Landlord” as used in these Rules and Regulations
shall apply to and include the Landlord, its agents and employees.

 

(c).               The words “Demised Premises” as used in these Rules and
Regulations shall apply to and include all space covered by lease between
Landlord and Tenant of which this Exhibit “C” is a part.

 

2.               General Prohibition. Tenant shall, at all times during the term
of this Lease, observe in all respects the Rules and Regulations as herein set
forth and as may be amended from time to time.

 

In order to insure proper use and care of the Demised Premises, Tenant agrees:

 

(a).              Not to burn any papers, trash, garbage or any object of any
kind in or about the Demised Premises.

 

(b).              To store within the Demised Premises all trash and garbage in
adequate containers, which shall be maintained in a neat and clean condition.
All trash and garbage stored exterior to the Demised Premises shall be kept at
location that Landlord shall designate from time to time. All trash and garbage
shall be located so as not to create or permit any health or fire hazard.

 

(c).               Not to overload any floor in the Demised Premises or use or
operate any machinery that, in Landlord’s opinion, is harmful to the Building or
disturbs other tenants in the Building.

 

(d).              Not to use the plumbing facilities for any purpose other than
that for which they were constructed and not to dispose of any damaging or
injurious substance therein.

 

(e).               Not to install a television antenna upon or within any
building or improvement in the Building, and if Tenant connects with any master
antenna provided by Landlord, Tenant shall furnish and install any and all
wiring and booster systems related to such connections and the operation within
the Demised Premises of television receivers and Tenant shall pay to Landlord
such reasonable connection and/or subscription charges as Landlord may
establish.

 

(f).                Not to interfere with the heating or cooling apparatus of
the Demised Premises or the Building.

 

(g).               Not to use any electric heating device without written
permission of Landlord.

 

(h).              Not to install call boxes, or any kind of wire in or on the
Building without Landlord’s written permission and direction.

 

(i).                  Not to fasten any article, drill holes, drive nails or
secure into the walls, floors, woodwork, window mullions or partition; nor shall
the same be painted, papered or otherwise covered or in any way marked or broken
without written consent of Landlord.

 

Not to place anything on the outside of the Building, including roof setbacks,
window ledges and other projections; or drop anything from the windows,
stairways or parapets; or place trash or other matter in the halls, stairways,
elevators or light wells of the Building.

 

(j).                 Not to sell any goods, wares, merchandise, food, beverages
or services in any form or by any means, including, but not limited to coin or
token-operated vending machines or similar device, carts wagons, counters, or
pay telephones, pay lockers, machines for the sale of beverages, food candy,
cigarettes or other commodities, whether to Tenant or to the public.

 

1

--------------------------------------------------------------------------------


 

(k).              Not to permit the extermination of vermin to be performed in,
on or about the Demised Premises, except by a person or company designated by
Landlord and at such time designated by Landlord.

 

(I).                Not to use any portion of the Demised Premises as living
quarters, sleeping apartments or lodging rooms.

 

(m).          Not to permit the distribution of any handbills or other
advertising matter on or about any part of the Building without the Landlord’s
written consent.

 

(n).              Not to attach any sign, pennant, display or advertisement
anywhere on the interior or exterior of the Building, or anywhere inside the
Demised Premises without the Landlord’s written consent.

 

(o).              Not to obstruct or use for any purpose other than ingress and
egress, the streets, sidewalks, entrances, halls, passages, elevators, stairways
and other common area provided by Landlord.

 

(p).              Not to obstruct or permit the obstruction of any fire escape
or fire tower.

 

(q).              Not to do anything in the Demised Premises, or bring or keep
anything thereon, which will in any way increase or tend to increase the risk of
fire or the rate of fire insurance, or which will conflict with the regulations
of the Fire Department or the fire laws, or with the rules and regulations of
the City of Philadelphia, or equivalent bodies, or with any insurance policy on
the Building or any part thereof, or with any law, ordinance, rule or regulation
affecting the occupancy and use of the Demised Premises, now existing or
hereafter enacted or promulgated by any public authority or by the City of
Philadelphia, or any equivalent body.

 

(r).                 To give Landlord prompt written notice of any accident,
fire or damage on or to the Demised Premises and public areaways within the
Building.

 

(s).                To provide Landlord with duplicates of all keys for all
entrances to the Demised Premises and to allow Landlord access to the Demised
Premises at all times in case of emergency or danger to any person or portion of
the Building.

 

(t).                 To perform all loading, unloading and moving of all goods,
freight, small office equipment, furniture, safes and other like articles at
such times, in such areas, and compliance with such methods as shall be
designated by the Landlord.

 

(u).              Not, in any event, to remove goods, freight, small office
equipment, furniture, safes and other like articles from the from the Building
without the express written consent of both Landlord and Tenant.

 

(v).              Not to keep animals or birds in the Demised Premises.

 

(w).            Not to make improper noise or disturbances of any kind; sing,
play or operate any musical instrument, radio or televisions without consent of
Landlord, or otherwise do anything to disturb other tenants or tend to injure
the reputation of the Building.

 

(x).              Not to mark or defile elevators, water closets, toilet rooms,
walls, windows, doors or any other part of the Building.

 

(y).              Not to install any shades, blinds, or awnings without the
consent of Landlord.

 

(z).               Not to place door mats in public corridors without the
consent of Landlord.

 

(aa)   Not to leave the Demised Premises with out locking doors, stopping all
office machines, unless permitted to remain in operation by Landlord, and
extinguishing all lights.

 

(bb)       Not to allow anyone but Landlord’s employees to clean the Demised
Premises.

 

(cc)       Not to request or require any employee of Landlord to perform any
personal service for tenant not in line with his required duties, as defined to
him or her by Landlord.

 

(dd)     Not to give Tenant’s employees or other persons permission to go upon
the roof of the Building without the written consent of Landlord.

 

(ee)       Not to manufacture any commodity or prepare or dispense any foods or
beverages, whether by vending or dispensing machines or otherwise, or alcoholic
beverages, tobacco,

 

2

--------------------------------------------------------------------------------


 

drugs, flowers or other commodities or articles without the written consent of
Landlord.

 

(ff)            To observe all security measures established for access to the
Building, particularly after 6 p.m. and before 8 a.m. of any working day and all
Saturdays and Sundays and holidays.

 

(gg)          To comply with any and all requirements of any of the constituted
public authorities and with the terms of any state or federal statute or local
ordinance or regulation applicable to Tenant or its use of the Demised Premises
and to save Landlord harmless from penalties, fines, costs, expenses or damages
resulting from failure to do so.

 

(hh)        Not to use any portion of the Demised Premises for any purpose other
than that described in Paragraph 1 of the Lease of which this Exhibit “C” is a
part.

 

3.                              Publicity. Tenant shall not use the name of the
Building in any way in connection with his business except as the address
thereof. Landlord shall also have the right to prohibit any advertising by
Tenant which, in its opinion, tends to impair the reputation of the Building or
its desirability as a building for offices; and upon written notice from
Landlord, Tenant shall refrain from or discontinue such advertising.

 

4.                              Business Machines. Business machines and
mechanical equipment which cause vibration, noise, cold or heat that may be
transmitted to the Building structure or to any leased space outside the Demised
Premises shall be placed and maintained by Tenant, at its sole cost and expense,
in settings of cork, rubber or spring-type vibration eliminators sufficient to
absorb and prevent such vibration, noise cold or heat.

 

5.                              Public Entrance. Landlord reserves the right to
exclude the general public from the Building upon such days and at such hours
as, in Landlord’s judgment, will be for the best interest of the Building and
its tenants. All persons entering the Demised Premises after hours and working
days described in Subsection 6.A of this lease, must sign the register
maintained for that purpose.

 

6.                              Rights Reserved to Landlord. Without abatement
or diminution in rent, Landlord reserves and shall have the following additional
rights:

 

(a)                 To change the name or street address of the Building and the
arrangement and/or location of entrances, passageways, doors, doorways,
corridors, elevators, stairs, toilet or other public parts of the Building.

 

(b)                 To install and maintain a sign or sign on the exterior of
the Building.

 

(c)                  To have access to the Demised Premises and other tenants’
demised premises in the Building to any mail chutes if any are located on the
Demised Premises according to the rules of the United States Postal Service.

 

(d)                 To designate all sources furnishing sign painting and
lettering, ice, drinking water, towels and toilet supplies and other like
services used on the Demised Premises.

 

(e)                  At any time or times Landlord, either voluntarily or
pursuant to governmental requirement, may, at Landlord’s own expense, make
repairs alterations or improvements in or to the Building or any part thereof
and during alterations, may close entrances, doors, windows, corridors,
elevators or other facilities, provided that such acts shall not unreasonably
interfere with Tenant’s use and occupancy of the Demised Premises as a whole.

 

(f)                   To erect, use and maintain pipes and conduits in and
through the Demised Premises.

 

(g)                  During the last six (6) months of the term of this Lease or
any part thereof, if during or prior to that time the Tenant vacates the Demised
Premises, to decorate, remodel, repair, alter or otherwise prepare the Demised
Premises for reoccupancy.

 

(h)                 To constantly have pass keys to the Demised Premises.

 

(i)                     To grant to anyone the exclusive right to conduct any
particular business or undertaking in the Building.

 

(j)                    To exhibit the Demised Premises to others and to display
“For Rent” signs on the Demised Premises.

 

3

--------------------------------------------------------------------------------


 

(k)                 To take any and all measures, including inspections,
repairs, alterations, additions and improvements to the Demised Premises or to
the Building or Landlord’s interest, or as may be necessary or desirable in the
operation of the Building.

 

Landlord may enter upon the Demised Premises and may exercise any or all of the
foregoing rights hereby reserved without being deemed guilty of an eviction or
disturbance of Tenant’s use or possession and without being liable in any manner
to the Tenant.

 

7.                              Regulation Change. Landlord shall have the right
to make such other and further reasonable Rules and Regulations as in the
judgment of Landlord, may from time to time be necessary for the safety,
appearance, care and cleanliness of the Building and for the preservation of
good order therein. Landlord shall not be responsible to Tenant for any
violation of Rules and Regulations by other tenants.

 

4

--------------------------------------------------------------------------------


 

THIS EXHIBIT “D” ATTACHED TO AND MADE A PART OF LEASE DATED 2-27-15 BETWEEN 400
MARKET, LP., A PENNSYLVANIA LIMITED PARTNERSHIP (LANDLORD) AND ALTEVA INC.
(TENANT) DEMISING CERTAIN SPACE IN 400 MARKET STREET, PHILADELPHIA,
PENNSYLVANIA.

 

400 Market Street

Landlord Work Letter

 

Wall Partitions:

Tenant demising walls shall be full height to deck above. New walls to be single
layer 5/8” gypsum wall board, each side; screws attached to; 3 5/8”, 25 Gauge
metal studs up to a height of 14’-3”, set at 16”o.c. maximum, with sound batt
insulation. New walls shall be taped, spackled and sanded smooth, and primed and
painted.

 

 

 

Internal tenant partitions shall be to the underside of the ceiling. New walls
to be single layer 5/8” gypsum wall board, each side; screws attached to; 2
1/2”, 25 Gauge metal studs up to a height of 11’-0”, set at 16”o.c. maximum. New
walls shall be taped, spackled and sanded smooth, and primed and painted.

 

 

Doors:

Standard entrance doors shall be Nominal 3’-0” x 7’-0” x 1-3/4” thick, solid
core, wood, flush panel, birch veneer, stained and varnished.

 

 

 

Tenant interior doors to be nominal 3’0” x 7’-0”“ x 1-3/4” thick, solid core,
wood, flush panel paint grade, painted tenant trim color.

 

 

Hardware:

Entrance doors shall be Schlage “D” series lever handle locksets with 1 ½ pair
hinges, a closer, and silencers. Finish Satin Chrome 626. Provide wall mounted
door stops.

 

 

 

Tenant interior door Hardware doors shall be Schlage passage lever handle sets
with 1 ½ pair hinges, and silencers. Finish Satin Chrome 626. Provide wall
mounted door stops.

 

 

Ceilings:

Ceilings shall be provided throughout to be a suspended 2’ x 4’, 1” white metal
“t” grid system. Ceiling tiles to be 2’ x 4’ Armstrong Cortega Second Look,
#2767, acoustical tiles. Finished heights to be l0’-0” where building conditions
allow and as high as possible in areas where limited by building structure or
HVAC systems.

 

 

Wall Finishes:

Wall to be primed and painted with two coats of Benjamin Moore acrylic latex
paint. Color to be selected by the tenant from the tenant standard finish
boards.

 

 

Flooring:

Carpet to be Shaw Contract, Divide, 26 oz loop or Shaw, Design Series V, 30 oz
cut pile. Spaces larger than 3,000 SF may choose two (2) carpet patterns or
colors. Mannington Commercial, Essentials VCT may be used as a substitute for
carpet.

 

 

Base:

Base shall be 4” vinyl cove base by Johnsonite.

 

 

Window
Covering:

Window blinds shall be provided on all exterior windows as part of the base
building work. Color to be Ivory.

 

 

Light Fixtures:

Fixtures to be two feet by four feet (2’ x 4”) building standard fluorescent
light fixtures, existing to be relocated as required by the new layout. If new
fixtures are required, they shall be 2 tube indirect 2’ x 4 ‘, T-5 fluorescent
lights. One light switch will be provided in each private office and at
convenient points in open office areas.

 

 

Electric Service:

Service capacity will be provided for electrical requirements for general office
use. The Landlord reserves the right to charge additional for the installation
and operation of any special equipment, upgraded lighting, or special HVAC.

 

--------------------------------------------------------------------------------


 

Elec. Outlets

Electrical outlets shall be provided at a ratio of one (1) duplex outlet for
every one hundred (100) SF. of usable area.

 

 

Tele-Com
Outlets:

Telephone and computer systems, wiring, and jacks to be provided and installed
by the tenant (NIC). Tenant is responsible for all required cabling and
necessary permits.

 

 

H.V.A.C

System designed criteria provides sufficient capacity to accommodate one
(1) person per one hundred (100) square feet of usable space. System is designed
to maintain 78° FDB fifty percent (50%) RH inside design conditions at 95 FDB
78” outside conditions. Heating system will maintain 70 degree FDB inside design
conditions at O degree FDB outside design conditions.

 

 

Sprinklers:

The Building is sprinkled at a rate of approximately on (1) sprinkler head per
one hundred twenty (120) square feet. The exposed sprinkler heads may not be
painted or obstructed. Sprinklers will be provided to accommodate the tenants
proposed layout. Any changes to the plans requiring additional sprinkler heads
or recessed sprinkler heads will incur additional charges for which the Tenant
will be responsible. See N.F.P.A. 13

 

 

Fire Extingr’s:

Fire extinguishers shall be provided as per code at locations determined by the
local fire official.

 

 

Special
Installations:

Special installations such as computer terminals, laser printers, large copiers,
special meeting or lunchrooms, specialty windows, high intensity lighting,
additional floor Mounted telephone outlets, etc., which, in the option of the
landlord, requires extraordinary cost, shall be engineered and installed at the
tenants expense.

 

 

Substitutions:

If any named manufacturer’s product is not available, Tenant may submit data and
physical samples substantiating availability and quality of substitution for
consideration by Landlord. Landlord’s decisions are final. The Landlord retains
his right to substitute materials of similar quality for items which may become
unavailable due to cost or availability conditions.

 

--------------------------------------------------------------------------------


 

THIS EXHIBIT “D-1” ATTACHED TO AND MADE A PART OF LEASE DATED 2-27-15 BETWEEN
400 MARKET, L.P., A PENNSYLVANIA LIMITED PARTNERSHIP (LANDLORD) AND ALTEVA INC.
(TENANT) DEMISING CERTAIN SPACE IN 400 MARKET STREET, PHILADELPHIA,
PENNSYLVANIA.

 

THIS PLAN SHALL NOT BE DEEMED TO BE A WARRANTY OR REPRESENTATION AS TO THE FINAL
ARRANGEMENT, LOCATION, DIMENSION OR TENANCY OF ANY BUILDING, STORE, OFFICE,
STRIPING OR IMPROVEMENT EXCEPT FOR THE DEMISED PREMISES.

 

PRELIMINARY PLAN TO BE ATTACHED

 

--------------------------------------------------------------------------------


 

SUPPLEMENT 1

 

THIS SUPPLEMENT 1 ATTACHED TO AND MADE A PART OF LEASE DATED 2-27-15 BETWEEN 400
MARKET, L.P., A PENNSYLVANIA LIMITED PARTNERSHIP (LANDLORD) AND ALTEVA, INC.
(TENANT) DEMISING CERTAIN SPACE IN 400 MARKET STREET, PHILADELPHIA,
PENNSYLVANIA.

 

Pursuant to the provisions of Article 2 the above-described Lease, Landlord and
Tenant, intending to be legally bound hereby, agree that the Rental Commencement
Date of said Lease is the                       (  ) day of
                     , 20    , and that the term of said Lease shall end on the
                      (  ) day of                     , 20     at 11:59 P.M.,
unless sooner terminated or extended as therein provided.

 

The execution of this Agreement shall not constitute the exercise by Tenant of
any option it may have to extend the term of the Lease.

 

The Lease is in full force and effect and is hereby ratified and confirmed.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Supplement 1 to
said Lease, this                      day of                       2015.

 

 

LANDLORD:

400 MARKET, L.P.

 

 

BY ITS SOLE GENERAL PARTNER

 

 

400 MARKET, INC.

 

 

 

 

 

BY:

 

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

TENANT:

ALTEVA, INC.

 

 

 

 

BY:

 

 

 

 

 

NAME & TITLE:

 

 

 

 

 

ATTEST:

 

 

 

(CORPORATE SEAL)

 

 

 

 

NAME & TITLE:

 

 

DO NOT SIGN - INITIAL ONLY

 

--------------------------------------------------------------------------------